Citation Nr: 1546413	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  94-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for organic brain syndrome (OBS) and dysthymia, from April 19, 1991 to October 19, 2004.  

2.  Entitlement to an initial evaluation in excess of 70 percent for OBS and dysthymia from October 20, 2004.   

3.  Entitlement to an initial evaluation in excess of 10 percent for status post (SP) fracture (Fx) of the inferior and bilateral left orbit zygoma, from April 19, 1991 to February 16, 1994.   

4.  Entitlement to an initial evaluation in excess of 20 percent for SP Fx of the inferior and bilateral left orbit zygoma, from February 17, 1994.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 18, 2004.  

6.  Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had verified active service from December 1987 to April 1991, with more than five months of active service prior to December 1987.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the RO.  The complex procedural history of this case, covering more than two decades, is set forth below.  

In September 1992, the Veteran presented testimony at a personal hearing conducted at the RO before a Hearing Officer.  A transcript thereof is of record.  

The Board remanded the case to the RO in June 2000 and November 2003 for additional development of the record.  

In pertinent part, an October 2005 Board decision denied the Veteran's claims for an initial rating in excess of 10 percent for OBS with headaches, and denied an initial compensable rating for SP Fx of the inferior and bilateral left orbit zygoma prior to June 9, 2004, and a rating greater than 20 percent thereafter.  He appealed those portions of the Board's 2005 decision to the United States Court of Appeals for Veterans Claims (Court), which in a May 2008 Memorandum Decision vacated those portions of the October 2005 decision and remanded those matters.  

In April 2009, the Board remanded the issues for additional development.  In a January 2012 decision, the Board denied the claim for an initial evaluation in excess of 30 percent for OBS and dysthymia prior to October 20, 2004, but assigned a 70 percent rating beginning on October 20, 2004.  The Board remanded the claims for a higher disability evaluation for SP Fx of the inferior and bilateral left orbit zygoma and for a TDIU rating prior to July 28, 2010.  

A June 2011 rating decision increased the 10 percent rating assigned for OBS with dysthymia to 30 percent, effective April 19, 1991 (day after service discharge), and granted an evaluation of 50 percent from May 30, 2009.  That decision assigned a separate 10 percent evaluation for subjective residuals of a traumatic brain injury (TBI), effective October 23, 2008 (the effective date for revision of the criteria for rating TBI).  The Veteran was notified of that decision by letter of June 16, 2011, and received on June 15, 2012, was a Notice of Disagreement (NOD) as to the June 2011 rating, which placed the matter of the initial rating for residuals of TBI in appellate status.  

A July 2011 rating decision granted a TDIU rating effective July 28, 2010.  

In pertinent part, a January 2012 Board decision denied an initial evaluation in excess of 30 percent for service-connected OBS and dysthymia prior to November 7, 1996, and in excess of 30 percent from November 7, 1996, to October 20, 2004; but granted a 70 percent rating beginning October 20, 2004.  The claim for an initial compensable evaluation for SP Fx of the inferior and bilateral left orbit zygoma, from April 19, 1991 to June 9, 2004, and to an initial evaluation in excess of 20 percent thereafter were remanded, as was the claim for TDIU prior to July 28, 2010.  

A rating decision later in January 2012 effectuated the Board's grant.  

A June 2012 rating decision, assigned a 10 percent disability evaluation for the SP Fx inferior and bilateral left orbit zygoma for the period prior to February 17, 1994, and a 20 percent disability evaluation beginning on that date.  

An April 2013 rating decision granted an earlier effective date of October 18, 2004 for the assignment of a TDIU rating.  

The Veteran appealed the 2012 Board adjudication as to the rating for OBS and dysthymia to the Court, and in an April 2013 Order, pursuant to a Joint Motion for Partial Remand (JMR), the Court vacated a portion of the 2012 Board decision and remanded the matter to the Board.  

In May 2014 the Board remanded the matters of the ratings for the OBS and dysthymia and the SP Fx of the inferior and bilateral left orbit zygoma, as well as a TDIU rating prior to October 18, 2004.  Also, a claim for service connection for a skin rash was remanded, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), for the issuance of a Statement of the Case (SOC) and that SOC was issued on October 9, 2014.  

Although an October 2014 rating decision proposed to discontinue the Veteran's TDIU rating, an April 2015 rating decision confirmed and continued the TDIU rating.  

The issues described on the title page of the May 2014 Board remand included an initial rating in excess of "50" percent for OBS and dysthymia beginning October 20, 2004.  However, as noted, the January 2012 rating decision effectuated the Board's grant of a 70 percent rating for OBS with dysthymia, from October 20, 2004.  Also, the April 2013 Court Order finalizing the JMR specifically addressed entitlement since October 20, 2004, to a "70" percent rating.  Moreover, subsequent rating decisions have continued to acknowledge that a "70" percent for OBS with dysthymia has been in effect since October 20, 2004.  Accordingly, this issue has been characterized as stated in the Court's April 2013 Order and the title page hereof.  

The Veteran was notified by letter of July 22, 2011, of a rating decision that same date, which granted TDIU and Dependents' Educational Assistance (DEA) under Chapter 35, from July 28, 2010.  More than one year later, correspondence dated July 23, 2012, was received on July 30, 2012, entitled "Notice of Disagreement," from the Veteran's attorney expressing disagreement with the effective date and requested the issuance of a Statement of the Case (SOC).  As noted in the January 2012 Board decision because the Veteran had submitted evidence of unemployability, the issue of TDIU had been pending prior to July 28, 2010.  However, the same is not true as to the claim for DEA under Chapter 35.  Accordingly, the putative July 2012 NOD was not received within one year of notification as to the effective date for DEA under Chapter 35 and did not initiate an appeal as to that matter.  See 38 C.F.R. § 20.302 (imposing a one year period to initiate an appeal); see also 38 C.F.R. § 19.34 (the matter of the timeliness of an NOD, if contested by a claimant, is a separately appealable issue).  

An April 3, 2013, rating decision granted an earlier effective date of October 18, 2004 for the assignment of a TDIU rating and for DEA under Chapter 35.  The Veteran was notified of this by RO letter of June 3, 2013.  As noted, the matter of the effective date for a TDIU rating was already under appellate consideration.  A letter dated June 2, 2014, and received on June 5, 2014, from the Veteran's attorney expressed disagreement with the April 2013 rating decision.  This NOD was not received within one year of notification as to the revised effective date for DEA under Chapter 35 and did not initiate an appeal as to that matter.  See 38 C.F.R. § 20.302 (imposing a one year period to initiate an appeal); see also 38 C.F.R. § 19.34 (the matter of the timeliness of an NOD, if contested by a claimant, is a separately appealable issue). 

As stated above, the May 2014 Board remand noted that a September 2012 statement by the Veteran's representative was deemed to be a Notice of Disagreement (NOD) with a September 2011 rating decision denying service connection for a skin rash, warranting the issuance of a Statement of the Case (SOC) on that matter.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Veteran was notified by RO letter in November 1991 of a rating decision in October 1991 denying service connection for a skin rash.  The Veteran appealed multiple increased rating claims denied by the October 1991 rating decision but did not file an NOD as to the denial of service connection for a skin rash, and did not address that matter at the September 1992 RO hearing.  Thus, the October 1991 RO decision denying service connection for a skin rash is final.  Accordingly, the issue should actually be whether new and material evidence has been received to reopen that claim.  

In compliance with the May 2014 Board remand, an SOC was issued on October 9, 2014, with a copy sent to the Veteran's attorney, addressing whether there was new and material evidence which was adequate to reopen the claim of service-connection for a skin condition (to include skin rash and lichen planus).  However, although notified that a substantive appeal, VA Form 9 (which was enclosed), had to be filed within 60 days of the SOC, or the remainder  of any time of the one-year period from the date of notification of the rating decision denying the claim, no Substantive Appeal, VA Form 9 or equivalent has been filed.  In this regard, the Veteran's attorney has requested a liberal interpretation of all pleadings in a letter in November 2014 and a fax in July 2015, and another letter in July 2015 which addressed the Supplemental SOC (SSOC) of June 2015.  However, none of this correspondence even remotely addresses the matter of service connection or reopening of the claim for service connection for a skin disorder.  Thus, there is no correspondence or pleading which, even liberally interpreted, can be construed as a Substantive Appeal which would perfected an appeal as to this matter.  Because an appeal has not been perfected, and the timely filing of a Substantive Appeal has not been waived, this matter is not before the Board.  See 38 C.F.R. § 19.32 (an appeal may be closed for failure to respond to an SOC within the period allowed).  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The issue of entitlement to an initial rating in excess of 10 percent for residuals of TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  From April 19, 1991, to October 19, 2004, the Veteran's OBS and dysthymia were manifested by subjective complaints which had a psychogenic overlay and there was not more than at most moderate social and industrial impairment.  

2.  Since October 20, 2004, the Veteran's OBS and dysthymia have been manifested by less than total occupational and social impairment.  

3.  From April 19, 1991 to February 16, 1994, the SP Fx of the inferior and bilateral left orbit zygoma, was not manifested by impaired speech or by disability which equated with more than moderate displacement of the mandible or moderate impairment of masticatory function.  

4.  Since February 17, 1994, the SP Fx of the inferior and bilateral left orbit zygoma, has not been manifested by disability by impaired speech or disability which equates with more than moderate displacement of the mandible or moderate impairment of masticatory function or limitation of inter-incisal range of motion of less than 30 millimeters (mms.).  

5.  The Veteran is service-connected for OBS with dysthymia, rated 30 percent from April 19, 1991, and as 70 percent from October 20, 2004; for diplopia, rated 30 percent since April 19, 1991; for SP Fx inferior and bilateral left orbit zygoma, rated 10 percent from April 19, 1991, and 20 percent from February 17, 1994; for tinnitus, rated 10 percent from June 23, 1994; for residuals of TBI rated 10 percent from October 23, 2008; and noncompensable ratings have been assigned since April 19, 1991, for Sheurermann's disease of the thoracic spine, SP Fx left rib, bilateral hearing loss, SP septorhinoplasty and sinusitis, and a scar over the left eyebrow.  

6.  The Veteran's service-connected disabilities stem from injuries sustained when he was assaulted in 1989, and he has had a combined disability rating of 60 percent since April 19, 1991 (the day after service discharge); 70 percent since June 23, 1994; and 90 percent since October 20, 2004; and has been in receipt of a TDIU rating since October 1, 2004.  

7.  The Veteran has a Bachelor's degree in computer science and work experience as a bartender, in carpentry, teaching computer science, and in desktop publishing.  

8.  The Veteran is in receipt of disability benefits from the Social Security Administration but prior to October 18, 2004, his service-connected disabilities did not preclude the Veteran from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for OBS and dysthymia, from April 19, 1991 to October 19, 2004, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.132 Diagnostic Codes 9304 - 9405 (1996); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, Diagnostic Codes 9304 - 9433 (2014).  

2.  The criteria for an initial evaluation in excess of 70 percent for OBS and dysthymia from October 20, 2004, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, Diagnostic Codes 9304 - 9433 (2014).  

3.  The criteria for an initial evaluation in excess of 10 percent for SP Fx of the inferior and bilateral left orbit zygoma, from April 19, 1991 to February 16, 1994, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, Diagnostic Code 9904 (1993).   

4.  The criteria for an initial evaluation in excess of 20 percent for SP Fx of the inferior and bilateral left orbit zygoma, from February 17, 1994, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, Diagnostic Code 9904 (1993); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, Diagnostic Codes 9904 - 9905 (1994 and 2014).   

5.  The criteria for TDIU prior to October 18, 2004, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary for claim substantiation.  Thus, VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

However, in this case, the Veteran's increased rating claims arise from disagreements with the initial disability ratings that were assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, although the VCAA notice in this case as to the increased rating claims was not provided prior to the rating decisions appealed, which pre-dated the enactment of the VCAA, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The May 1992 SOC, January 1999 Supplemental SOC, May 2004 RO letter, and May 2009 RO notice letter set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes, and so he was informed of what was needed for entitlement to higher schedular ratings.  

Furthermore, in compliance with the May 2014 Board remand, by RO letter dated April 8, 2015, the Veteran was again informed of how to substantiate his increased rating claims as well as for a TDIU rating, including an earlier effective date for a TDIU rating.  

Neither the Court's May 2008 Memorandum Decision nor the April 2013 Court Order (as well as the JMR underlying that Court Order) found or even suggested that there was any VCAA notice deficiency in this case.  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

The VCAA also imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's service treatment records (STRs) have been obtained.  The Veteran's VA treatment records and private treatment records have been obtained, as have records from the Social Security Administration (SSA).  

In this case the Court's May 2008 Memorandum decision indicated that certain past VA examinations were inadequate.  Thus, additional VA examinations were conducted (as will be further described in great detail herein).  In this regard, the most recent remand by the Court, by Order in April 2013 as well as the underlying JMR only found that the January 2012 Board decision had not set forth adequate reasons and bases for that decision.  There was no comment, much less a finding by the Court in 2013 (unlike the Memorandum decision in 2008) that the evidentiary record was incomplete or that any VA examinations or opinions were inadequate.  

The VA examination reports in this case, cumulatively and particularly the most recent VA examination reports, are accepted as adequate because they provide evidentiary information that speaks directly to the Veteran's subjective complaints, and the objective findings found on evaluation.  38 C.F.R. § 3.326.  An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board to consider and weigh it against contrary opinions.  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

Also, the adequacy of the examinations and medical opinions obtained have not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Significantly, the relevant evidence in this case includes voluminous clinical evidence covering the period since the Veteran sustained a head injury due to an assault during service in 1989 until the present, a time span which is two and a half (2 1/2) decades.  

And all this was in substantial compliance with past Court decisions and Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

No VA examination was scheduled for the purpose of determining whether the Veteran's service-connected disorders, collectively, precluded obtaining or retaining substantially gainful employment.  This is because the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See generally Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran testified in support of his claims at an RO hearing in September 1992.  38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant, 23 Vet. App. 488, 496 (2010) (per curiam).  Here, the testimony and questioning at the hearing focused on the elements for claim substantiation.  While the hearing officer did not specifically suggest the submission of any evidence that may have been overlooked, since that time the case has been remanded several times for additional evidence and numerous additional VA examinations have been conducted.  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the RO hearing.  When deficiencies in a claim are determined in an appeal to the Court, such as in a JMR, the claimant is aware of any evidentiary and legal deficiencies, prior to the case being returned to the Board and, as such, any failure of an official presiding at a hearing to comply with 38 C.F.R. § 3.103(c)(2) is not prejudicial.  Pitts v. Shinseki, 700 F.3d 1279 (Fed.Cir. Nov. 20, 2012).  

All the evidence in this case has been thoroughly reviewed.  Although the Board is obliged to provide sufficient reasons and bases to support a decision, there is no requirement or need for a detailed discussion of each piece of evidence submitted by the Veteran or on in the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the entire record must be reviewed, but only such evidence as is relevant must be discussed).  "There is a presumption that [VA] considered all of the evidence of record," and the mere failure to discuss a particular piece of evidence is insufficient to rebut that presumption.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Because this appeal was initiated over two decades ago and, so, now consists of a voluminous amount of evidence, the analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the issues on appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Further, the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision."  Robinson v. Peake, 21 Vet. App. 545, 553 (2008)), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

Background

The Veteran was assaulted in October 1989 sustaining injuries of the ribs and face.  X-rays also found fractures of the left inferior and bilateral orbits, and a fractured zygoma.  He was treated by open reduction and internal fixation (ORIF).  He was also treated for diplopia secondary to trauma.  A bone scan was negative.   The Veteran was discharged from his last period of service because of a back disability.  

In February 1991 a private optometrist reported that the Veteran's distant and near visual acuity was 20/20 in each eye.  He appeared to have "three hyper vertical imbalance" which was corrected with prism lenses.  A direct ophthalmoscopy evaluation was normal.  

The Veteran underwent VA hospitalization overnight in April 1991 for chest wall pain and received an injection of steroidal medication for chronic pain syndrome.  

On VA examination in May 1991 the Veteran did not provide information as to his occupational history.  His relevant complaints were of double vision, headaches, dizziness, nausea, confusion, nervousness, a cracked jaw, and sore teeth.  He was 64 inches in height and weighed 212 pounds (lbs.) and the most he had weighed in the past year was 240 lbs.  On examination he had tenderness over the left temporomandibular joint (TMJ).  Movement of his jaw was within normal limits.  His pupils were equal and reactive to light and accommodation.  He wore glasses but had no diplopia at the time of the examination.  The infraorbital area of the distribution of the left infraorbital nerve was dull to pinprick.  X-rays revealed a metallic plate and screws in the region of the zygomatico-frontal suture on the left.  There were no fractures or bony abnormalities present and no radiopaque foreign bodies.  

VA outpatient treatment (VAOPT) records show that in May 1991 the Veteran was evaluated psychologically and there was no evidence of symptoms consistent with a psychotic or affective disorder.  He reported being frustrated and having periods of depression but denied suicidal ideation.  Also, he was seen in June 1991 for diplopia.  

Private clinical records of Dr. T. of 1991 and 1992 are on file.  In April 1991 it was noted a diagnosis of post-traumatic syndrome secondary to closed head injury.  It was felt that currently he would be employable in a controlled setting but would probably benefit from further rehabilitation for the head injury.  The Veteran stated that he had improved but had not yet returned to his earlier state.   In June 1991 it was reported that he had been unrehabilitatable since his head injury, because of memory loss and other [unspecified] symptoms.  Also, in June 1991 he was applying for a job as a bus driver.  He had been more agitated lately.  He weighed 206 lbs., 2 lbs. more than in April 1991.  He was encouraged to creatively control his anxiety and his out-bursts.  In August 1991 it was recorded that his past mental history of attitude problems, poor attention span, and difficulty maintaining jobs were all associated with post traumatic syndrome secondary to his closed head injury.  He was informed that he would need clearance from his VA psychologist in order to be cleared for driving a school bus.   

On VA dental evaluation in May 1991 it was noted that left zygomatic fracture, SP open reduction and internal fixation (ORIF) was in good position.  He had slight subluxation of the left TMJ.  X-rays of the TMJs in May 1991, in open and closed mouth projections, found no signs of limited motion, as identified on the open and closed mouth projections.  

Private dental records show that in October 1991 the Veteran reported that his occupation was a carpenter and that soon he would be an operator in computer science.  

On VA general medical examination in November 1991 the Veteran did not provide information as to his occupational history.  His relevant complaints were double vision and a history of a head injury.  He complained of aching of the left eye and left-sided headaches.  He complained of aching ("sore") teeth and memory loss.  His weight was 219 lbs.  On examination the orbits appeared normal, and there was no pain on palpation, and no swelling.  His pupils were equal and reactive to light and accommodation.  He could not open his mouth widely.  On palpation of the left TMJ there was a cracking sensation on motion of the jaw.  The relevant diagnosis was SP Fx inferior and bilateral left orbit, zygoma.  X-rays revealed a metallic plate and screws in the region of the zygomatico-frontal suture, but no fractures or other bony abnormalities in the facial bones.  On neurological evaluation at that time his cranial nerves were intact.  There was no motor weakness.  Deep tendon reflexes (DTRs) were 2+ and symmetrical.  His gait, including tandem gait, was normal.  The relevant impression was post-traumatic headaches.  

On VA psychological evaluation in November 1991 the Veteran reported that since his in-service assault he had had memory loss, headaches, aching of his teeth, double vision, poor immediate recall, irritability, and feelings of unreality.  He reported that during service, but after the assault, he had been given glasses for double vision.  He reported that sometimes he did not know what he was doing and would misplace things.  After service he had tried to get back into carpentry but was presently unemployed.  His judgment appeared faulty.  The diagnosis was a mixed OBS; a histrionic personality disorder was to be ruled out.  He was felt to be competent.  

VAOPT records reflect that in December 1991 the Veteran reported that although he had training as a carpenter, he could not do that work because of his in-service back injury and the necessary bending and twisting involved in carpentry.  He had worked during service as an aviation structural mechanic.  There was no evidence of a thought disorder and he denied neurovegative signs of depression and suicidality.  

VAOPT records reflect that in February 1992 it was reported both that he was employed and that he was receiving extended unemployment benefits from the State of Pennsylvania.  He was also seeking vocational rehabilitation through the state.  He would apply for VA vocational rehabilitation if his service-connected disability compensation was increased.  Also in February 1992 it was noted that the results of recent psychological testing documented nothing that would preclude him in his pursuit of his occupational goals.  

VAOPT records reflect that in May 1992 the Veteran's VA counselor discussed with him his continuing plans for school and rejoining the work force.  Also in May 1992 he was taking VA approved educational courses but he was concerned about what he described as memory lapses.  In June 1992 it was reported that his problems with his memory might amount to difficulties with anxiety and concentration.  

At the September 1992 RO hearing the Veteran testified that he had short term memory loss due to his OBS.  Page 1 of that transcript.  He also had mood swings and was sometimes angry and confused.  Page 2.  He took Lithium prescribed by VA for this condition.  He was seen by VA psychiatrists or psychologists every 2 to 3 weeks, and also took Nortriptypline.  Page 4.  He had been taking Nortriptypline since early 1990 and the Lithium for about a year.  He also experienced periods of irritability.  Page 5.  He had headaches and his memory problems made it difficult to retain what he read in his school work and to follow instructions.  Page 6.  His double vision caused headaches.  He took medication for the headaches.  Page 7.  He had continuous and daily headaches, and they lasted until he took his medication.  Page 8.  The headaches had never required that he lay down and rest, rather, he just walked around with only one eye open.  Page 9.  

As to residuals of his jaw fracture the Veteran stated that his teeth felt as if they were loose or very tender.  He had been on a soft diet since October 1989.  When chewing food there was a snapping of the left side of his jaw.  Sometimes, when he awoke in the morning he was unable to open his jaws widely.  He also sometimes had excruciating jaw pain until he took medication and stretched the jaw.  Page 9.  He also got headaches due to his sinus condition.  Page 10.  

The Veteran testified that his back disability was of such severity that after using a riding lawn mower for half an hour his back was so bad that he had to sit and rest for one and a quarter to one and a half hours.  Pages 11 and 12.  Due to his back he had some problems bending but more when pushing and pulling.  Page 13.  The combination of his problems only allowed him to sleep for about 4 hours nightly.  Page 14.  He had used prism glasses since his in-service injury (due to diplopia).  Page 15.  He testified that he had facial pain.  Page 16.  Without glasses, he had constant double vision.  Page 17.  His headaches had decreased in severity since he started wearing prism glasses.  Page 18.  His use of Lithium for his OBS was somewhat helpful.  Page 20.  

Since his discharge from service, the Veteran had been taking educational courses on a full-time basis.  Page 21.  However, he had difficulty in completing his courses due to memory loss.  Page 22.  Prior to service he had done work as a carpenter and doing odd jobs like cutting grass, construction work, and driving a school bus.  Page 23.  He testified that he could drive by closing one eye.  Page 25.  He was receiving only VA treatment.  Page 26.  

By letter in April 1993 the Veteran was informed that he had been awarded VA education benefits.  

A July 1992 VAOPT record stated that the Veteran had gotten a "C" in his business math course.  An August 1992 VAOPT record notes that he reported having been denied SSA disability benefits but that he was going to apply gain.  A September 1992 VAOPT record reflects that he was taking 5 classes at school and, predictably, was feeling overwhelmed.  Initially, he was resistant to the idea of dropping some courses, but became more receptive.  He apparently felt that his need to reorganize and rework class material was a function of his head injury but he was assured that in most cases this was standard study procedure, and that he should continue doing this.  

A November 1992 VAOPT record shows that the Veteran reported that he was not progressing well in school due to an inability to retain course material but it was noted that it was felt that this was as much to do with his study habits as anything else.  Also, he had increased his course work for the next semester.  His affect was somewhat constricted but there was no evidence of a psychosis.  In February 1993 he continued to focus on his memory difficulties but he had a C+ to B average in school. While he undoubtedly had some deficit in terms of his baseline premorbid capacity, his academic work had thus far met the "standard."  In May 1993 it was noted that he had finished the academic year with a satisfactory grade point average.  In October 1993 it was noted that he had successfully completed his sophomore year, and had been elected president of the computer club.  He was still concerned about memory loss but was building a history of scholastic success.  In January 1995 it was noted that he had completed his Associate of Arts degree.  He still had memory deficits but was working around them satisfactorily.  In April 1995 he was considering not engaging in full-time academic work when the semester was over, but going only part time and going back to work.  

VAOPT records show that in July 1995 the Veteran was fixing up a shed which he  hoped to use as an office.  He was becoming more isolated, separating from friends that he knew prior to his head injury.  In April 1996 the Veteran was trying to start his own desk top publishing business, working 60 hours a week.  In December 1995 he was continuing his education but his headaches remained strong, and it was noted that some of this might be stress-related.  

A June 1996 VA visual examination noted that the Veteran complained of diplopia at all distances that was relieved by prismatic lenses.  His best corrected distant visual acuity was 20/20 in each eye.  An examiner reported in May 1997 that the diagnosis was heterophorias which would be unrelated to the patient's head trauma.  On visual examination in November 1997 it was concluded, based upon the Veteran's history and on physical examination, that the Veteran had (1) vertical diplopia and (2) enophthalmos, left eye, and that both of these entities were secondary to a left orbital injury suffered while on active duty.  

VAOPT records show that in November 1997 the Veteran reported that this would be his last semester of schooling.  Also in that same month he stated that he was going to teach a course in desk top publishing.  He was seriously considering further education to go beyond getting a bachelor's degree.  

On VA neurology examination in December 1997 the Veteran reported that since his in-service head injury he had had vertical diplopia and essentially constant headaches which were sometimes worse, and that his memory was not good.  He was currently enrolled in an education program and reported that he has trouble remembering assignments taking tests, and was getting C and D grades.  He had a diagnosis of an organic personality disorder and had been treated with Lithium and Prozac.  He was a high school graduate who worked as a carpenter prior to entering the service and since service, he had done some work in graphic design, and was attending school.  

On examination the Veteran was alert and oriented.  His cranial nerves and visual fields were full.  He complained of mild vertical diplopia and his eyes appear vertically askew, consistent with the presence of metallic plate and screws in the left zygomatic frontal suture, as noted on an X-ray several years ago.  However, extraocular movements were full in all directions and there is no nystagmus.  Facial sensation was mildly reduced in the first and second divisions of the trigeminal nerve on the left but was normal in the third division on the left and in all divisions on the right.  His face and palate were symmetric.  His tongue was in the midline and moved well to both sides.  On motor examination, he had normal tone and bulk.  Strength is full and fine movements were coordinated.  Finger-to-nose testing and his gait were was normal.  He could walk on his heels and on his toes, and could tandem walk without difficulty.  The impressions were X-ray evidence of significant facial fracture and complaints of diplopia, which resulted from trauma to the orbit, and headaches which were undoubtedly related to that trauma.  Because of a complaint of mild cognitive difficulty, he was referred for a formal psychometric assessment, which was scheduled for February 17, 1998, but he failed to report for testing.  

VAOPT records show that an April 1998 MRI of the Veteran's brain, with and without contrast, was negative.  

A May 1998 VA neuropsychological assessment shows that the Veteran reported having problems with his memory, getting lost easily, losing track of the topic of conversation, not remembering how he got to certain points in time, misplacing objects in his home and office, and forgetting to complete tasks related to his employment.  His memory impairment impacted his interpersonal relationships because he was unable to remember the content of discussions that he had with friends.  During high school he had not been invested in learning, and had been disruptive.  After service he had received Vocational Rehabilitation and in 1992 he enrolled in college as a full-time student but complained of problems remembering information.  He had had to put forth a significant effort to attain average grades but eventually received a Bachelor's degree in computer science.  He lived with his mother but did not spend much time in the house, since his office was in a building that was next to the house.  

At the evaluation the Veteran was appropriately dressed, and his grooming was good, and his hygiene was fair.  He is slightly obese.  He was alert and oriented times three, and he was cooperative.  His motivation appeared good.  He responded quickly and appeared to understand spoken commands.  Reality testing and tracking were within normal limits and he denied audiovisual hallucinations as well as systematic delusions, but did admit to being paranoid about people following him, due to the incident when he had been attacked.  His mood appeared euthymic and his affect was somewhat restricted, although generally appropriate.  He described his mood as "confused", but has a "laid back attitude."   He generally slept four hours per night but describes the quality of sleep as poor.  He reported difficulty falling asleep.  He denied having a poor appetite and anhedonia, but admitted to having crying spells and a decreased libido.  He complained of having problems maintaining attention and concentrating, and reported that his thoughts raced on a "weekly" basis.  He denied additional symptoms consistent with mania.  He admitted having suicidal ideation at times when he had headaches and during "bad times" but denied intent and plan.  He also admitted to having homicidal ideation toward the men who had attacked him.  

Several tests indicated that there might be some concern about the Veteran's level of motivation during the assessment.  His strengths might be reliably interpreted; however the reliability of his weaknesses and deficits is somewhat tenable.  Overall, he displayed impairment on tests of attention.  He scored in the low average range on tasks of sustained attention and working memory.  The inability to attend might negatively affect his ability to acquire new information and therefore his ability to store and retrieve information.  However, he scored in the high average range on a test of attention to visual detail, suggesting he might attend effectively to less abstract information.  He appeared to more effectively retrieve information when it was placed into a context and with cues; however he had difficulty when a context was not provided.  He performed within normal limits on tests of verbal fluency indicating sufficient verbal skills.  

Due to the Veteran's pattern of item endorsement, which was consistent with a "naïve" attempt to present himself in an overly positive light, caution was to be used when interpreting self-report measures.  It was possible that he was currently experiencing a significant amount of distress.  His pattern of item endorsement was consistent with his history of reporting multiple somatic complaints, and indicated that he might develop an increase in somatic complaints in response to increased psychological distress.  These somatic complaints might be exhibited with a high amount of energy and this might be a longstanding pattern into which he might have limited insight.  He had possible weaknesses in his ability to attend, in verbal memory for abstract information, and in the ability to synthesize complex information.  Due to questions about the Veteran's motivation during testing, his strengths might be interpreted reliably, while the reliability of the weaknesses was tenable.  It was difficult to determine the degree to which this represented a change due to his history of head injury.  The results of the present assessment indicated that cognitive functioning was generally within normal limits, which was probably consistent with his functioning prior to the head injury.  It was plausible that his performance represented a mild decline due to the head injury experienced in 1989.  However it was not likely that a significant cognitive decline had occurred.  It was recommended that he continue taking psychotropic medications as prescribed and continue attending supportive psychotherapy.  

VAOPT records show that in November 1998 the Veteran reported having difficulty getting work for his printing business.  However, he had occasional work from the Amish. 

On VA examination in March 1999 for evaluation of complaints of headaches and memory loss, the Veteran reported having had left frontotemporal headaches immediately following and ever since his in-service injury.  He described it as a dull ache in that region, sometimes intense and associated with nausea but no throbbing or photophobia.  Approximately one or two times a month the pain was disabling to the point that he had to lie down and rest.  When the headaches were more severe, he tended to have more problems with short term memory, forgetting things at work though in general this did not interfere with his day-to-day function.  He rarely missed work and at times could relieve the headache simply by sitting down.  Though the headaches occurred daily, they did not appear to interfere with his activity except for once or twice a month. Past neuropsychological testing had been essentially unremarkable.  His cognitive function appeared to be within normal limits for his educational level, although no comparison with his status could be made prior to the injury.  He had recently obtained a Bachelor of Science, degree in computer science, and described himself as a C student. 

On examination the Veteran was tall but overweight.  He was cooperative and somewhat ill kept.  The fundi of his eyes showed normal discs, vessels, and retina.  Neurologically, he had normal, fluent, and spontaneous speech.  He was a good historian.  Visual fields are full.  Extraocular motions were full. The remaining cranial nerves were intact. Reflexes were trace to 1+ with down-going toes.  Strength is 5/5 with no drift.  Cerebellar examination is normal.  Sensory and gait examinations were within normal limits.  

Diagnostically, the Veteran's history and description of pain were most consistent with a post-traumatic headache disorder which was perhaps exacerbated by the psychiatric problems of depression and post-traumatic stress.  He appeared to have had problems with chronic pain; however, his daily headaches appeared to be fairly well tolerated and did not interfere with day to day functioning except on an occasional basis.  The complaints of memory loss might relate more to pain, and it seemed doubtful that he has had significant cognitive decline related to the injury.   He was a candidate for Depakote therapy for chronic daily headache and this could potentially be substituted for the Lithium. 

On VA psychiatric examination in March 1999 the Veteran's claim file and medical records were reviewed.  The examining psychologist observed that from prior evaluations, including prior to the Veteran's service discharge and a prior examination by the current examiner, that that there were questions about the Veteran's motivation and cooperation with testing.  The Veteran indicated that he continued to have headaches which he treated with Darvocet.  He described the headaches as being accompanied by symptoms including visual disturbance, nausea, pressure, and sometimes vomiting. He also reported that he might feel dizzy.  His headaches also appeared to be worsened by light or sound and could be brought on by physical exertion. His description of his headaches is consistent with a vascular type headache. 

The Veteran reported that since the last evaluation he had successfully completed a Bachelor's degree in computer science one year ago, with a grade point average as 3.2.  He reported that he took five years to obtain this degree due to first getting an associate's degree and then transferring to another educational institute.  He was currently working as a "driver for the Amish".  He reported that he also worked as a carpenter and was attempting to set up a home based business doing fliers and printing.  He reported that he had purchased most of the equipment that he needed as a result of having a lump sum payment after his service-connected compensation had been increased.  

The Veteran stated that he was not sure if his condition had declined since his last examination.  He reported that his most disabling symptom was his chronic headaches, which he reported were at times so severe that he has to "stop the world".  He stated that the headaches interfered significantly with his memory and he frequently took an extended period of time to recover following these headaches.  He did not feel that his problems with his memory were getting worse over time.  He described himself as "very irritable" and reported that this related to his chronic pain.  However, he had been able to continue to work and seemed motivated to work because he is "trying to make a living".  He reported having difficulty sleeping because of chronic pain and although he had been examined no specific cause of his physical pain has been identified.  He normally slept approximately four hours per night but denied difficulty falling asleep, although he awoke frequently due to his pain.  He denied appetite disturbance and denied significant problems with anxiety.  He reported that he occasionally would become angry and "say stupid things" but denied ever becoming physically aggressive.  He denied hallucinations and described himself as "a little paranoid" when asked about being suspicious of others. He denied serious suicidal ideation and reported that although he had problems with anger control when he first left the military he denied serious homicidal ideation in the recent past.

The Veteran was able to find his way independently to the examiner's office.  No gross difficulties with ambulation were noted.  He was able to use both hands for motor tasks.  He did not wear glasses and although vision appeared adequate he complained of occasional double vision.  He was consistently alert.  Grooming was adequate but it was noted that his hands were quite dirty consistent with his having done manual labor in the recent past.  He was cooperative.  He had a full range of affect that was appropriate for content.  His speech was consistently fluent and relevant. There was no evidence of difficulty with reality testing or tracking.  The details that he provided of his history were consistent with available records.  Generally he appeared well motivated.  When he was left alone briefly in the testing room, and without asking permission, he accessed some software and began playing a game of solitaire.  On neuropsychological testing he scored at approximately the same level during this evaluation compared to testing in April 1998, and the results were also consistent with neuropsychological testing in 1991.  For the most part he showed adequate attention, was able to learn and retain information, and showed no evidence of significant language deficits, and showed no evidence of motor or psychomotor slowing.  He performed adequately on tasks requiring problem solving and cognitive flexibility. 

On psychological testing the Veteran continued to report a fairly high degree of distress.  On some of the testing he endorsed such a high degree of distress that the profile was virtually uninterpretable.   For the most part his presentation during the 1998 evaluation as well as his presentation as described in 1991 suggested that he over focused on his symptoms and there remained a "strong psychogenic component to his presentation", as described in 1991.  

The diagnoses were a dysthymic disorder and a history of alcohol abuse; migraine headaches that might be symptoms of past head injury; diplopia; and symptoms of post facial and rib fractures.  His Global Assessment of Functioning (GAF) score was 60, due to affective symptoms and chronic headache pain.  In summary, it was likely that his current cognitive functioning did not represent a significant change from the evaluation completed in 1991.  However, he did appear to continue to have problems with chronic headache that might be related to his history of head trauma. 

VAOPT records show that in May 1999 the Veteran continued working with the Amish doing carpentry work.  He also had been able to purchase a laser printer and he was now better able to develop his computer-based graphic arts business, although he had still not yet really gotten it off the ground.  

VAOPT records show that in June 1999 the Veteran was again teaching computer science and that he continued to perform construction work for the Amish.   

The Veteran's records were reviewed for a VA psychological report in September 1999.  Historically, the Veteran had reported that after service he had not been able to return to his work as a carpenter and received assistance through the office of vocational rehabilitation. In 1992 he enrolled as a full time student but reported having difficulty in college, particularly during lectures, because of memory problems.  However, he received grades in the average range, although this required considerable effort.  It was noted that his performance in high school had also been quite marginal, so it would not be unusual to expect considerable effort for good grades at the college level.  The GAF score was 65.  He had some mild symptoms and some difficulty in social occupational or school functioning, but was generally functioning pretty well, secondary to traumatic brain disease.  It was stated that he did not have a diagnosis of multi-infarct dementia associated with brain trauma.  A prior examination had clearly established the absence of any dementia related symptomatology and it was noted in a May 1998 neuropsychological report that the Veteran "scored within normal limits on tasks of abstract verbal reasoning."  In fact, his 3.2 grade average in completing a Bachelor's Degree indicated a higher level of accomplishment and functioning than that which he achieved in high school prior to military service.  Thus there was no evidence of multi-infarct dementia and at the present time it was the opinion of the evaluator that any cognitive limitations and functions which did exist were minimal, as established by neuropsychological examination.  Also, it was opined that there was no history of psychotic symptomatology of any kind.  The dysthymic disorder appeared to be related to physical and cognitive difficulties sustained from the closed head injury and related to the service-connected traumatic brain disease.  

VAOPT records show that in November 1999 the Veteran reported that he was not on any special diet.  He would eat bacon, and drink lots of regular milk.  Also in that same month it was noted that his hypertension was controlled with medication and diet.  He was counselled to have a low fat and low sodium diet.  

VAOPT records show that in April 2000 the Veteran reported having irritability, anger, and periods of depression.  He lived by himself, working 2 days a week teaching computers.  He felt anhedonic, with difficulty concentrating or being motivated for anything.  He drove a car for Amish people for a minimum amount of money.  In November 2000 the Veteran was having some problems with his girlfriend.   

On VA otolaryngeal examination in April 2001 the Veteran reported that he was currently self-employed and was trained to manage his own carpentry business.  

On VA neurology examination in April 2001 the Veteran reported that his left fronto-temporal headaches were never throbbing, but were just a constant pain that was above the site of his left facial reconstruction with plate.  He previously had memory complaints, and the neuropsychiatric evaluations were unrevealing.  Because the complaint had not changed since his prior unrevealing MRI and neuropsychological evaluations, there was no need to repeat these studies.   A urine screen was positive for "THC" in addition to the prescribed propoxyphene.  It was noted that this could contribute to his organic brain syndrome.  

VAOPT records in July 2001 show that the Veteran's in-service jaw fracture was well healed and there were no dental injuries or specific dental related complications.  

VAOPT records in October 2001 show that the Veteran was trying to keep himself busy by working in setting up and teaching computers for veterans as well as working with Amish people, and working in a bar for 4 to 8 hours daily.  He felt pretty comfortable with himself except relationships with women. 

VAOPT records include a report of left knee X-rays in August 2003 which were normal, and were taken because of the Veteran's history of having been in a motorcycle accident.  

On VA psychiatric examination of June 2, 2004, to assess any possible cognitive sequelae from past head trauma, the Veteran's claim file was reviewed prior to the evaluation.  It was noted that neuropsychological evaluations in 1991, 1998, and 1999 were, overall, within normal limits and consistent with estimated morbid functioning.  The 1991 evaluation indicated a strong psychogenic component to the Veteran's presentation, while both the 1998 and 1999 evaluations indicated a questionable effort and motivation during testing that may have exaggerated possible relative weaknesses.  

Currently, the Veteran reported that he was easily distracted and had memory problems.  He indicated that he always questioned his memory because he often misplaced keys or forgot to perform planned tasks or chores.  So, he was always double checking to be sure he had not forgotten anything.  He reported having difficulty remembering the names of old school friends.  He was unsure if he had experienced any cognitive decline over the past several years.  He also reported having both constant head pain and headaches.  The head pain was a mild constant pain of the left side of his head.  He related having headaches up to 2 to 3 times weekly, which were not preceded by aura, but were accompanied by sensitivity to both light and sound.  Stress appeared to increase the frequency of the headaches.  However, medication had reduced the severity of his headaches.  He denied any difficulty performing his activities of daily living.  He denied any history of seizures.  An MRI in April 1998 had been unremarkable.  

The Veteran stated that he earned money by driving Amish people in the community for hire.  He had been unsuccessful at finding work in his area of training, i.e., computer science, in the region area where he lived.  He was reluctant to seek work outside of his general area.  He expected the economy to "pick up" soon.  He was socially active and had at least one close friend and several "acquaintances."  He often worked with his close friend, who was a fire fighter, at a local auto racing "dirt track" providing rescue and firefighting services to race car wrecks.  He had a history of alcohol abuse and had received a DUI in 1990.  He underwent treatment at that time and now reported only occasionally ingesting alcohol.  

On mental status examination the Veteran arrived on time and was able to find his way to the clinic unassisted.  He ambulated somewhat slowly, but independently and without obvious gait or balance disturbance.  He was neat in appearance, tall in height, and of average weight.  He was alert, oriented and cooperative.  His eye contact was appropriate.  He described his mood as mildly depressed and rated it as a 6 on a scale of maximum depression of 10.  He denied suicidal ideation.  His range of affect was appropriate and his thought associations were relevant.  His thought content was normal and non-delusional.  He denied hallucinations in any modality and there was no evidence of a formal thought disorder.  His speech was normal in rate, volume, and syntactically appropriate for his age and educational level.  Psychomotor activity was generally within normal limits; however he exhibited a mild right hand "acting" and resting tremor that appeared to be exacerbated by anxiety.  

On psychological testing the Veteran wore no eyeglasses, although he did complain of double vision.  He appeared to perform adequately on all tasks requiring visual acuity.  He was left-hand dominant but used both hands to manipulate test materials.  He tended to respond quickly to test questions but there was no evidence of impulsiveness.  His motivation appeared good and he cooperated with all test procedures, therefore it is believed that the results were an accurate reflection of his current cognitive functioning.  The results of the testing indicated that his general intellectual abilities fell in the average range, although processing speed fell at the lower end of the average range.  As to attention and concentration, his simple span of auditory attention and concentration fell in the average range.  As to complex divided auditory attention, he fell in the high average range.  Span of visuospatial attention and concentration fell in the average range. No difficulties in sustained attention were observed.  As to memory, short-delay and long-delay verbal memory appeared intact.

The test results indicated that cognitive functioning was within normal limits, generally falling in the average range.  Test results were similar to those previously obtained with two exceptions.  First, he performed moderately better on tests of attention span.  Second, he performed modestly better in verbal memory encoding.  He appeared to show better effort and motivation on the current evaluation than at the times of the evaluations in 1998 and 1999.  It was likely that this increased motivation was responsible for his modest improvement.  Further, his current performance was consistent with expectations, given his psychosocial and educational history.  It was possible, although very unlikely, that his current performance represented a mild decline due to his 1989 head injury.  However, it was not likely that a significant decline had occurred.  The fact that following his head injury, from the years 1992 to 1997, he was able to successfully complete the necessary studies to obtain a Bachelor's Degree in Computer Science, while maintaining a C average, provided further support that there was no significant cognitive decline.  Although he had a brief history of alcohol abuse, he did not show cognitive deficits consistent with alcohol related cognitive disorders.  It was noted that he appeared to be experiencing chronic headaches that might be related to his history of head trauma.  He was felt to be competent for VA purposes, and employable.  

The diagnoses were a dysthymic disorder; alcohol abuse, in remission; headaches that may be related to past head trauma; past head trauma; diplopia; and SP facial and rib fractures.  His current GAF score was 60 due to chronic headache pain and affective symptoms.  

On VA neurology evaluation on June 7, 2004, the Veteran's claim files were available for review.  His chief complaint was daily headaches, i.e., constantly in the left frontotemporal; region which were exacerbated by bending, lifting or straining and relieved with rest and Darvocet.  He has another type of headache which he referred to as "sinus headache" from which the right of his face, right eye, and teeth were painful with a pressure-like discomfort.  This occurred on a weekly basis and was exacerbated by weather and dust.   

On neurological examination the Veteran was alert and attentive.  On cranial nerve examination, his visual fields were full.  Pupils were equal, round, and reactive to light and accommodation.  Extraocular muscles were intact.  He reported having diplopia in all directions. Muscles of mastication and facial sensation were intact.  There was no facial asymmetry.  The palate and uvula were in the midline.  Sternocleidomastoid strength was 5/5, bilaterally.  Motor examination revealed normal bulk and tone with no focal weakness on formal muscle testing.  The impressions were a history of head trauma, and chronic refractory posttraumatic headaches.  

On VA dental examination on June 9, 2004 the Veteran's claim file was available for review.  He reported that since his in-service assault he had had difficulties with headaches on his left side, difficulty in breathing, diplopia, tinnitus, and migraines.  There were times in the past when his jaw would lock, so that he could not open it.  He stated that currently his jaw had not been locking up on him, as it had in the past. He reported having a loud popping or clicking noise when he opened and closed in his TMJ which presently he had not noticed.  With a stethoscope the examiner could hear a click on late closing on both the left and right side; and it was more dominant on his left side.  He is taking no medication for jaw pain.  

The examiner observed that prior neuroimaging studies were unrevealing.  The Veteran stated that he always had pain on his left side of his face, but it could get worse depending on the weather, if he bent over, if he was doing work, or lifting objects.  He reported that he had restrictions in regard to the type of food he could eat, stating that he could not eat any hard foods because of pain.  The pain was not particularly related to the TMJ area; rather, it was all over his face on the left side.  The only infection found on examination and X-rays was related to a tooth #12 and was a localized abscess which had probably been present for a while.  He did not complain about the tooth, but radiographically the abscess was about the size of a dime.  He has missing teeth 1, 2, 4, 11, 13, 15, 16, 17, 19, 25, 26, 29 and 32.  He had had root canals on teeth 6, 10, 20, 30, and 31.   

Radiographically, there was a minimal or no joint space present in the Veteran's left TMJ joint between the condyle and the fossa.  He could open his mouth 30 mms. between his incisors without pain.  The examiner could stretch the opening to 33 mms. with pain.  The Veteran could move laterally, left and right, 13 mms.  There was no deviation on opening.  The muscles found to be tender on palpation were the lateral pterygoid muscle, on the left side which was extremely painful to palpation, and the masseter muscles on the left side.  The TMJ itself was not tender.  X-rays showed a complete intact mandible.  There is no evidence of malunion of the mandible or the maxilla.  

In summary, the Veteran had a somewhat restricted vertical opening of 30 mms. with a normal range of lateral movements to the right and left.  He had a late click on closing, both on the right and left side but it is more prominent on left side.  His masseter and lateral pterygoid muscle on left side were painful to palpation and were in close proximity to his past orbital and zygoma fracture.  The impression was that he had a myofascial pain on left side probably indirectly related to his past trauma.  His muscles would go into spasm on the left side from clenching, which he did unconsciously in order to deal with his present overall facial pain.  This caused additional pain, primarily muscle pain, and also caused the muscles involved in closing to tighten and restrict maximum opening.  The degree would change day by day or even week by week, depending on the degree that the muscles that were in spasm and the number of muscles that were in spasm.  This could limit his functional ability during flare-ups when his jaw was used repeatedly or overused.  

On file are documents executed by the Veteran and his mother in support of his claim for SSA disability benefits attesting to his abilities as to the activities of daily living.  In part, he reported having used a cane since July 2003 due to his knees.  He reported having been unable to work since October 1989 and while he had had a few jobs since then, they had not lasted long due to his injuries and it was hard to find employment that suited his need to frequently rest.  He had stopped working in February 2004 due to dizziness, and back and head pain.  Also, these documents reflect that they were received at varying times at an SSA office in July, August, and November 2004; but bear a date stamp indicating that they were received by VA in November 19, 2010.  

On file is a December 2006 decision of an Administrative Law Judge (ALJ) which reflects that the Veteran was awarded SSA disability benefits effective October 18, 2004.  That decision noted that he initially alleged disability beginning April 17, 2003, due to back pain, constant headaches, double vision, dizziness and depression but he later amended his onset to be October 18, 2004.  He had filed several prior applications for disability insurance benefits and supplemental security income (SSI) benefits, most recently on August 7, 1996, and August 17, 2000, and the claims were initially denied on November 6, 1996, and February 5, 2001, respectively.  Because he was currently alleging an onset of disability of October 18, 2004, the ALJ did not find reason to reopen the prior applications and, therefore, all of the prior determinations remained final and binding.  It was noted that the Veteran worked from October 2004 to December 2004 as a stock clerk, and then a salesman, for Walmart but this was disregarded as being an unsuccessful work attempt, and the ALJ found that the Veteran had not engaged in disqualifying substantial gainful activity since October 18, 2004.  He had lost a recent job at a bar because of an argument with his supervisor.  The findings of an examination of the Veteran on October 20, 2004, by a licensed psychologist, were a significant factor in the award.  

An SSA psychological evaluation was conducted on October 20, 2004, at which time the Veteran reported no longer giving Amish workers rides to their employment sites and he was being let go from his bartending job because he had become involved in altercations and disagreements with supervisors.  Also, he had been let go from his part-time teaching position due to his lack of an advanced degree.  On examination his clothing and hands were somewhat soiled but he was dressed appropriately.  He stated that he had difficulty maintaining good hygiene because he had no running water or electricity in his residence.  It was noted that he displayed problematic functioning and impulse control, e.g., when he became argumentative with the inspector of his electrical system.  His speech was clear and coherent but he tended to ramble and required redirection.  He indicated that sometimes his depression was so bad he did not want to get out of bed.  He had lost approximately 50 pounds in the last few months because he was not hungry.  Although he maintained contact with his mother, he had little contact with his brothers and had little social interaction.  His mood was slightly dysthymic but he denied having suicidal ideation.  Concentration, abstract thinking, and thought content were intact.  He did not report any perceptual disturbances, e.g., hallucinations or illusions.  He was assigned a GAF score of 65.

In connection with an SSA disability claim, a November 2004 Mental Residual Functional Capacity Assessment form indicates that the Veteran was only moderately limited in the ability to maintain attention and concentration for extended periods, and in the ability to perform activities within a schedule, maintain regular attendance; and be punctual within customary tolerances.  It was noted that he had obtained a Bachelor of Arts Degree in 1997 in Graphic Design.  He reported that he had been an instructor in college but had been let go because he did not have an advanced degree.  

A May 2006 VAOPT record shows that the Veteran was seen almost a week after a septoplasty and bilateral submucosal inferior turbinate reductions, which had been done for right-sided nasal airway obstruction.  Currently, his breathing was excellent.  

In December 2006 the Veteran was awarded SSA benefits.  A December 2006 decision of an Administrative Law Judge (ALJ) shows that his prior SSA claims in August 1996 and August 2000 were denied, respectively, in November 1996 and February 2001.  He again filed a claim in June 2004 alleging that his disability began April 17, 2003 due to back pain, constant headaches, double vision, dizziness, which he later amended be October 18, 2004 (the date of the SSA award).  That decision noted that he had worked from October 2004 to December 2004 as a stock clerk, then as a salesman for Walmart.  He was unable to continue working because of his impairments but whether this work was substantial gainful activity was not to be determined because it constituted an unsuccessful work attempt.  He had severe impairment from several disorders: personality change due to head trauma, dysthymic disorder, organic affective disorder; amnestic disorder, secondary to head trauma; personality disorder, not otherwise specified (NOS); post traumatic encephalopathy; post traumatic headaches; and chronic upper back pain.  His sinusitis, deviated septum, SP surgery; hyperlipidemia; hypertension, and alcohol abuse in remission were not severe.  It was noted that a psychologist's October 2004 evaluation yielded an opinion that the Veteran had "marked" limitations performing detailed tasks and relating to a supervisor, and "moderate" limitations performing simple, routine, repetitive tasks; making decisions; relating to coworkers or the public and dealing with stress and change.  

On VA psychiatric examination in May 2009 by a licensed clinical psychologist the claims files were reviewed prior to the examination.  The results of the prior examination in June 2004 were recited.  It was noted that the Veteran saw a psychiatrist every 6 weeks and continued to take psychotropic medications but continued to complain of symptoms of depression and anxiety.  He also reported that while he was able to function on a basic level during the course of a day, his cognitive abilities remained impaired.  He now complained of a sense of hopelessness because he was not able to actually do anything that he wanted to do.  After he had quit high school he had worked doing odd jobs and construction.  He had gone to a vocational technical school and learned how to work in several trades, and had worked in construction for a while and drove a school bus.  He had obtained a Bachelor of Arts degree in "professional studies" and was hired by Mount Aloysius to teach computer assisted drafting for about 3 years, which was his last full-time employment.  Since that time he had worked sporadically printing business cards and business flyers, and driving Amish individuals around to various appointments.  He did try to work for a while for the American Legion as a part-time bartender, but was fired from that job.  

Socially, the Veteran reported that he had a stable relationship with his girlfriend of 2 1/2 years.  While he did not have much social functioning or adjustment, he had kept in contact with his mother but had only minor contact with his brother.   He related that he had cognitive impairment, in which he felt he was dazed or in a stupor but the severity had been about the same over the years.  His depressive symptoms were more intermittent, as was his anxiety.  He stated that he did not really have any remissions from his cognitive symptoms.  

The Veteran arrived on time for the evaluation, and he was neatly dressed and groomed.  He was alert and oriented in all spheres.  He was able to relate appropriately to the examiner, and he was cooperative.  He ambulated from the waiting area to the examining room, and the examiner stated that there was no impairment of his motor functions.  His vision and hearing appeared to be adequate and his speech was within normal limits.  

Affectively, the Veteran showed a very restricted range and intensity, and was essentially flat.  However, he was stable and appropriate.  His thought processes showed a fairly normal rate of flow, but he tended to have his train of thought become derailed fairly easily.  However, he was actually coherent and was able to be logical.  There were some loose associations, but thought content for the most part was appropriate.  He obviously had some impairment of his thought processes and his communication, and this had even shown up on testing, even though he fell usually "within normal limits."  It appeared to the examiner that the Veteran was most probably above average in some of his abilities prior to his head injury and now "within normal limits", but this was significantly different from what he experienced before.  The Veteran did not actually behave inappropriately, but his speech was certainly rambling at times.  He denied any suicidal or homicidal thoughts, ideations, plans, or intent.  He demonstrated the ability to maintain minimal personal hygiene and other basic activities of daily living.  He had experiences of memory loss and impairment of both his short and his long-term memory, and the short-term appeared to be affected more.  He did not describe or demonstrate any obsessive or ritualistic behaviors that would interfere with his routine activities.  The rate and flow of his speech was within normal limits. 

The Veteran does experience panic attacks when he was in agoraphobic settings and he usually controlled these by avoiding such settings.  He had had significant difficulties over the years with experiences of depression, depressed mood, and anxiety.  He had, at times, experienced impaired impulse control; however, he was very careful about giving into his anger because of the physical trauma that he experienced in 1989.  He realized that he could not afford to get into another fight and suffer another head injury.  He had had sleep impairment since his injury and did not usually sleep for longer than 4 hours at any given stretch.  

In response to the queries in the Board remand, the examiner stated the Veteran had clearly experienced some form of cognitive disorder ever since the 1989 closed head injury.  This cognitive disorder had prevented him from sustaining gainful employment beyond a few years here and there.  Apparently he was only able to function in very non-complex settings.  While he had taught at a college level, the examiner believed that what he actually taught was not a formal course and was within the limits which the Veteran could have endured at that time.  Since then he had had significant difficulty focusing on his daily activities.   Despite the Veteran's impairment, he appeared to be mentally competent to manage VA benefit payments and had been doing so for quite a few years.  He was currently living in a trailer in a lot that he rented.  The first few years he lived in the trailer he had not had running water or electricity, but he slowly brought the trailer into a better condition.  He was able to manage everyday life in terms of activities of daily living.  The examiner specifically opined that the Veteran was not able to maintain gainful employment.  The psychiatric diagnoses were a cognitive disorder, NOS, secondary to closed head injury; possible remote history of alcohol abuse, in full sustained remission; and a depressive disorder, NOS.  

The examiner further commented that while the Veteran carried a vague, remote history of alcohol abuse, and he did actually have a DUI at one time, but he did not now drink alcohol on a regular basis, as noted on past evaluations, and so this was believed not to be an active current diagnosis.  The GAF score was 51 which was the very bottom end of the range that is qualitatively described as "moderate symptoms OR moderate difficulty in social, occupational, or school functioning."  He had not been able to be occupationally employed secondary to his cognitive problems for many years now.  He had a limited degree of social functioning secondary to his cognitive and psychological problems.  His mental disorder symptoms required continuous medication.   

On VA examination in June 2009 the claim files were reviewed and the Veteran reported having had headaches since his in-service head injury, which occurred daily and predominately on the left side.  There was no precipitating factor.  There were flare-ups but his baseline pain is a 5 to 6, particularly on the left side, and could get as high as a 10.  He notes that he had some fatigue during the headaches but no particular photophobia or phonophobia.  He described the pain as a steady, deep ache without thumping or throbbing.  Despite the fact that these had not been diagnosed as a migraine variant, he has been put on Topamax 100 mg, one-half tablet in the morning and one at bedtime, and this had decreased the severity of his headaches.  Additionally, he had Darvocet, and if he got a very severe headache, he took three of these at a time to decrease the headache.  As for functional loss, he did notice the headaches would debilitate him occasionally for a day or two at a time but he did not have nausea or vomiting.  In addition to the head injury and intermittent sinusitis, he had TMJ dysfunction, which contributed, to his headaches.  Also, he had sinusitis, particularly in the fall and spring, and he occasionally had superimposed sinus headaches.  He had horizontal diplopia when using both eyes and for which he used prism lenses that corrected the diplopia.  

On examination there was a very slight decrease of sensation of the middle branch of the trigeminal nerve on the left, compared to the right, although the remainder of the cranial nerves were tested and found to be intact.  Motor tone and strength were normal and symmetrical.  DTRs were normal and symmetrical.  There was no functional impairment of the peripheral nervous system.  No joints were affected, except the TMJ.  His pupils were equal, round, and reactive to light and accommodation.  Extraocular movements were intact without nystagmus.  His taste and smell were not affected.  The diagnoses were posttraumatic headaches - treated; occasional sinus headaches - no evidence of disease at this time; and TMJ disease - contributing to headaches.  

On VA dental examination in June 2009 the claims files were reviewed.  The examiner observed that he was asked to comment on the diagnosis of TMJ syndrome in regards to the Veteran being on a soft food diet as a result of tender and loose teeth.  The examiner did review this, and the Veteran confirmed that he did have this problem.  He ate a lot of soups, breads, etc.  Subsequent to then, he had had six teeth removed and a partial plate made, which had helped the problem.  The Veteran now ate regular food.  The loud popping and clicking sound, apparently recorded in June of 2004, had decreased, and the left jaw muscle spasm had decreased but remained present.  

The examiner stated that the Veteran had pain in the left TMJ but there was clicking in both TMJs.  Occasionally, the left side would lock.  The Veteran was very vague in describing this, but the examiner was finally able to ascertain that the Veteran's jaw would fully open, and that he had to kind of wiggle his jaw slightly to get it to close.  This occurred intermittently, not constantly.  The Veteran noted that his jaw did exhibit easy fatigability, though not excessive weakness.  He was not receiving any current pertinent treatment.  There were flare-ups occasionally but it was unpredictable as to exactly what would cause a flare-up.  Usually if he opened his mouth wide, it would precipitate the problem.  The examiner stated that there was no effect on the Veteran's usual occupation or daily activity.  

On examination there was no pain on palpation of the TMJs, bilaterally.  There was an audible click, bilaterally, as the Veteran fully opened his jaw and began to close it.  In addition to the bilateral click, there was a positive "Z sign," indicative of TMJ dysfunction but there was no evidence of malunion, nonunion, false joint, and no tenderness, drainage, or edema.  There was no angulation, false motion, or ankylosis.  The Veteran was able to open his mouth to just 3 cm.  There were no constitutional signs of bone disease.  X-rays of the TMJs, bilaterally, were normal.  The diagnoses were TMJ dysfunction, and left jaw pain and occasional spasm secondary to TMJ dysfunction.  

In VA Forms 21-4138, Statements in Support of Claim, in June 2009 the Veteran recited his many symptoms and complaints, which included problems with his memory and concentration, back pain, headaches, sinusitis, and double vision.  

On VA traumatic Brain Injury (TBI) examination in September 2009 the claims files were reviewed.  The history of the Veteran's injury and treatment was recorded.  The examiner stated that the severity rating for traumatic brain injury based on record review and the patient's historical interview was moderate in nature.  The condition had stabilized although the Veteran continued to have problems of cognition, behavior, and chronic pain.  

With regard to a symptom inventory, the Veteran had persistent left-sided temporofrontal headaches that he described as continuous in nature.  The pain could wax and wane.  At the time of this interview he rated the pain at 5 out of 10.  He reported having a modest benefit from analgesics used to manage chronic daily headaches, including Hydrocodone with acetaminophen, Nortriptyline, and Topiramate.  Currently, the headache was classified as chronic daily headache.  The initial diagnosis was for posttraumatic headaches in the acute and subacute phase.  He did not generally describe experiencing significant dizziness or vertigo.  

The Veteran reported no focal or lateralizing weakness or paralysis but had disturbed sleep.  He took medication to aid in sleep management.  He did not report any substantial fatigue, although he described his overall energy level as decreasing with aging.  He did not report having malaise or any requirement or need for use of assistive devices for mobility.  He did describe decreased attention to tasks and being easily distracted, as well as difficulty concentrating.  He described difficulty with executive functions, specifically goal-setting, planning, organizing, prioritizing, problem solving, and decision-making.  He did not describe any dysarthria or dysphasia.   

With regard to pain, the Veteran's principle pain symptoms were chronic daily headaches and he stated that the nature of the headaches have not changed since his injury.  He reported mild improvement gradually overtime, but he also reported experiencing diminished efficacy of his headache medication for the last few years.  He reported having occasional nausea and vomiting that could occur during the headaches.  He did not clearly describe any prodromal symptoms prior to exacerbation of headaches but reported having some photophobia associated with the headaches.  He described the headache pain as variably throbbing, aching, and sharp more so than stabbing.  He reported having mood swings, anxiety, and depression for which he took medication, except for anxiety.  

The Veteran reported having occasional paresthesias in digits two and three in the left hand on the palmar surface.  He does not experience other significant sensory changes in the contralateral upper limb and lower limbs.  He reported a chronic mild loss of tactile sensation in the region over the zygomatic arch on the left.  He reported a slight decrease in taste and smell, attributed partly to his facial bone injuries, as well as intraoral injuries.  He had not experienced any seizures.  He described irritability and at times restlessness.  He could experience some increased sweating and palpitations with increased anxiety and restlessness.   Overall, the course of his symptoms had been steady.  

On physical examination the Veteran's motor function was 5/5 for the upper and lower limbs, and DTRs were 2+, throughout.  There was no clonus and muscle tone was within normal limits.  As to sensory function, the areas of deficit include reduced sharp/dull discrimination in approximately the second division of the maxillary division of cranial nerve V (5) though there was not an exact dermatome match.  No sharp/dull discrimination was evident in the distal appendages.  His gait was essentially a normal heel-to-toe gait pattern with normal cadence, step, and stride length.  Cerebellar examination revealed no evidence of resting or action tremor.  There was no dysmetria or dysdiadochokinesia.  There was no evidence of physical manifestations of dysautonomia.  An ocular cranial nerve examination revealed corrective lenses to aid in visual acuity.  Otherwise, pupillary responses were equal and responsive to light.  Extraocular movements were intact.  No diplopia was evident.  

There were no significant problems associated with autonomic dysfunction.  With regard to assessing cognitive impairment and other residuals of TBl not classified elsewhere it was noted that for memory, attention, concentration, and executive functions the Veteran had objective evidence on testing of mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment.  For judgment, he was moderately impairment as to judgement for complex or unfamiliar decisions.  He was usually unable to identify, understand and weigh the alternatives to understand the consequences of choices and make a reasonable decision although he had little difficulty with simpler familiar decisions.  With regard to social interactions, his social interaction was occasionally inappropriate.   

With regard to orientation, the Veteran was occasionally disoriented to one of the four aspects of orientation and this was typically for time.  His motor activity was deemed normal.  For visual-spacial orientation, he was mildly impaired in that he occasionally got lost in unfamiliar surroundings, had difficulty reading maps or following directions.  He generally did not use assistive device such "GPS."  As to subjective symptoms, he had three or more subjective symptoms that mildly interfered with instrumental activities of daily living, family or other close relationships.  The subjective symptoms related to pain and short-term memory, attention and concentration and problematic executive functions.

With regard to neurobehavioral effects, the Veteran had one or more neurobehavioral effects that occasionally interfered with social interaction but did not preclude this interaction.   With regard to communication, he was characterized as having an inability to communicate either by spoken language, written language or both more than occasionally but less than high with respect to the time to comprehend spoken language, written language or both.  

With regard to the impact of the Veteran's injury on his responsibility of assessing and managing his VA financial benefits, he reported that he was diligent and compensated well as to paying his own utilities, managing his bank account, managing social security and VA benefits.  In the context of his familiarity with this type of financial management, the examiner felt that the Veteran was capable of managing his or her financial affairs and consequently VA benefit payments and transactions in an overall stewardship.  

Given the nature of the original traumatic brain injury from 1989, review of the patient's C-files, including for electrophysiologic as well as imaging studies, no additional diagnostic testing was indicated at the time of the examination because the Veteran had a chronic stable condition.  He might be at potential risk for additional impairments of cognition overtime, secondary to impact of aging.   

A VA Report of General Information, VA Form 21-0820, dated July 28, 2010, reflects that the Veteran called and wished to claim a TDIU rating.  

VAOPT records in 2010 show that a March 2010 chest X-ray revealed hyperinflation of the lungs indicative of chronic obstructive pulmonary disease (COPD) (and consistent with the Veteran's history of smoking).  

On VA examination in November 2010 by a nurse practitioner, in conjunction with the claim for a TDIU rating, the claim file was not available for review.  It was observed that the Veteran was a poor historian due to his memory loss.  He related that since his in-service head injury he had had disabilities of diplopia, short term memory loss, and headaches and other medical issues that he has endured over the years.  He had had a fractured left rib and underwent a septorhinoplasty for a broken nose.  He had a scar above the left eyebrow, which was a result of the fracture of the inferior and bilateral left orbit zygoma.   He stated he was on SSA disability mainly for his head injury and back pain, and also reported that he was "too slow" and could not remember items in order to focus during a job.  He stated that he had held several small jobs for short periods of time, but has been let go due to problems with his memory.  

The Veteran also reported having back pain, such that he could not lift, pull or push and which had limited his ability to work.  He also had problems with his vision which also limited what he could do physically.  He had worked at Wal-Mart for only three months before he was let go due to his memory problem.  He had worked as a bartender for a short period of time, but was too slow, and so was let go.  He had continued to try to work, but due to his limitations he was not able to find both sedentary and physical work, which resulted in his seeking SSA disability.  He reported having flare-ups of back pain which he self-rated as being 10 out of 10.  Aggravating factors were any type of work such as lifting, pushing or pulling.  He took numerous medications but had no side effects.   

On physical examination the Veteran was cooperative.  His stated height was 75 inches and his weight was about 241 lbs., and he denied any weight change in the past year.  He had a body builder's state of nutrition.  His gait and movement were accomplished with ease and symmetry.  There were no gross or segmented abnormalities of the spinal column, pelvis or extremities.  His head was atraumatic and normocephalic, and without deformities.  His pupils were equal and reactive to light.  Extraocular movements were intact, bilaterally.  He was reported to be hard of hearing.  There were no septal deviations and the turbinates appeared normal without hyperemia or exudate. His gums were pink and without bleeding, although his teeth were in poor condition.  His musculoskeletal system was negative for any swelling, effusion, tenderness, muscle spasm, joint laxity, or muscle atrophy.  However, curving of the spine was observed.  Neurologically, he was oriented to person and place.  However, he had difficulty with time factors. DTRs were equal and adequate in the upper and lower extremities. He had good grip strength, bilaterally. There were no involuntary movements.  Sensation was intact on testing by monofilament.  Upper and lower extremity cerebral functions were intact with finger-to-finger, heel-to-shin and normal rapid alternating movements.  His gait and cranial nerves II through XII were grossly intact.  Psychiatrically, the Veteran had a history of post-concussion syndrome, neurotic depression, and cognitive disorders, but denied any suicidal or homicidal ideation. 

A May 2010 thoracic CT scan revealed mild COPD with no obvious rib fractures, but there was a small hiatal hernia.  A past chest x-ray had shown hyperinflation of the lungs indicating COPD.  

The diagnoses were: (1) diplopia; (2) Scheuermann's disease of the thoracic spine; (3) SP fracture of the left rib; (4) bilateral hearing loss; (5) SP septorhinoplasty; (6) chronic sinusitis; (7) a scar over the left eyebrow without residuals; (8) SP fracture of the inferior and bilateral left orbital zygoma; and (10) OBS with headaches.  

The examiner opined that the Veteran's post-traumatic cognitive impairment would impair his ability to gain was unable to seek gainful employment both sedentary and physical due to a combination of his service-connected injuries including OBS with headaches, diplopia, and back pain sedentary or physical employment.  His diplopia would also affect employment with equipment or driving responsibilities.  His back pain would limit his abilities for physical employment.  

On VA audiology evaluation in November 2010 audiometric testing yielded, decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
25
20
20
40
26.25
Right
20
10
15
35
20

Speech recognition, using the Maryland CNC test, was 98 percent in the right ear and 98 percent in the left ear.  

On VA eye examination in November 2010 the Veteran reported that with glasses he could see satisfactorily but at night, when he is fatigued, he still had some double vision.  Based on his history, the examiner felt that there was no reason to conduct visual field testing and observed that the Veteran had no other visual or ocular complaints.  The Veteran's best corrected vision in the right eye was 20/20 for distant vision and 20/25 for near vision; and in the left eye it was 20/15 for distant vision and 20/20 for near vision.  The examiner was unable to elicit the Veteran's complaint of diplopia and, so, stated that the diplopia seemed to be currently corrected with glasses.  The diagnoses were a refractive error, with no change in glasses needed currently; and a microstrabismus in the left eye secondary to trauma and surgery.  It was noted that it was difficult to illicit the diplopia on testing, but it was certainly reasonable for the patient to report diplopia upon fatigue or greater visual demands.

Received by VA in November 2010 were several Employability Assessment Forms of the Pennsylvania Department of Public Welfare.  In a September 1996 Employability Assessment Form of the Pennsylvania Department of Public Welfare the Veteran reported that due to multiple impairments he was "at risk" to himself and potential employers.  A portion of that form signed by a physician stated that the Veteran was permanently disabled due to post-traumatic stress disorder (PTSD) and questionable manic depression.  In another such form in November 2007 the Veteran reported that he could not work, and the portion executed by a physician indicated that the primary diagnoses were PTSD, and post-traumatic encephalopathy - headaches, and the secondary diagnosis was low back pain syndrome, but that the Veteran was employable such that he could work 20 to 30 hours weekly.  In yet another such form in July 2004 a physician reported that the Veteran was temporarily disabled due to disability which began in June 2014 and was expected to last to December 2014.  The primary diagnosis was OBS and organic mood disorder, SP head injury; and secondary diagnoses were PTSD, chronic headaches, and hypertension.   

Pursuant to the January 2012 Board remand, an examination was conducted in February 2012 at which time it was noted that the Veteran had been found in the past to have limited jaw motion due to a TMJ condition.  Historically, his in-service Fx of his left orbit and zygoma were treated with placement of a fixation device.  He reported that a fracture of his maxilla was treated by intermaxillary wire ligation and fixation which was in place for 3 to 4 months.  He stated that several upper left anterior teeth and bicuspids were loosened due to the attack and were lost due to development of abscesses over the course of the following 5 to 10 years.  He stated he had double vision affecting his left eye, and that due to pain and discomfort of his entire left jaw and cheek area he was unable to chew hard or tough foods and had to restrict himself to a semi-soft diet.  He reported that the more he chewed, the more painful his jaw became.  The pain was generally rated at a 1, on a 10 scale, but after eating the discomfort increased, i.e., flared-up, to a 5 or 6 rating.  This discomfort rating had changed little over the years.  Also, his taking Hydrocodone for headaches and back pain was also generally effective for his jaw pain as well.  

On physical examination the Veteran had lateral excursion of the teeth of greater than 4 mm.  There was no objective evidence of painful motion.  Range of motion for opening the mouth, measured by inter-incisal distance was from 21 mm. to 30 mm., with pain beginning at those points.  He was able to perform repetitive - use testing, with 3 repetitions, but his range of motion as to lateral excursion and opening as measured by inter-incisal distance remained the same.  It was stated that after repetitive motion the Veteran had additional limitation of the left TMJ due to less movement than normal and painful movement.  He did not have localized tenderness or pain on palpation of joints or soft tissues of either TMJ.  He had a clicking of the left TMJ.  He also had residual scarring but it was not painful or unstable and did not involve a total area greater than 39 square cm (6 square inches).  He was missing the following teeth, numbers 1, 2, 4, 10, 11, 12, 13, 15, 16, 17, 18, 19, 24, 25, 26, 28, 29, and 32.  Imagining studies of the TMJs had not documented degenerative or traumatic arthritis but confirmed the presence of a fixation device of the left orbital area but there was no radiographic evidence of pathology noted with either TMJ. 

The examiner specifically found that the Veteran's TMJ condition did not impact his ability to work.  The Veteran stated that his discomfort and functional capacity related to the TMJ's has worsened somewhat over the years but he was not sure if it was from the original injury or just a part of the aging process.  

On VA examination in August 2012 for evaluation of residuals of TBI the claim file was reviewed and it was noted that mild traumatic brain injury is defined as a traumatically-induced physiological disruption of brain function manifested by - (1) loss of consciousness less than or equal to 30 minutes, or (2) loss of memory for events immediately before (retrograde amnesia) or events after the accident (post-traumatic amnesia) less than or equal to 24 hours, or (3) any alteration in mental state at the time of the injury (dazed, disoriented, confused), or(4) presence of focal neurological deficits, or (5) if given, GCS score greater than or equal to 13.   

The examiner stated that TBI had been diagnosed in 1989, as had post-traumatic headaches.  Since the Veteran's examination in 2010 there were no additional changes except that the Veteran was to be evaluated next month in the sleep study lab for periods of insomnia and possible sleep apnea.  Currently, he was thinking about giving up his motorcycle due to his double vision, but stated he was able to drive with the prescription glasses without difficulty.  He continued to work on his trailer, but took his time and took frequent rest periods.  He was adding an addition to his home with the help of some community workers and having a barn built.  He was able to do some work with the siding but had a friend who was also helping him.  He reported trying to help people fix things that were broken, and he maintained helping relationships with neighbors.  He would go grocery shopping with his girlfriend.  He occasionally would cook steaks for meals.  He stated he liked to joke and laugh with people.  He also stated he felt he would be getting married next year.  He was able to drive, and did not use a "GPS."  He could read a map, but had trouble remembering directions after a short period of time and had difficulty remembering phone numbers. 

The Veteran stated he last worked in 2000 when employed as an adjunct faculty member in computer science at the local college.  He did not hold a Master's degree, so he was no longer able to retain this job.  His headaches remained chronic, but he had no seizures.  Neurology clinic notes over the last two (2) years reflected no change in the Veteran's status.  When most recently seen in January 2012 at a VA neurology clinic, a brain MRI showed no abnormalities, but there were diagnoses of chronic headaches, history of TBI, and hypertension.  The Veteran's girlfriend, who attended the first few minutes of the interview, stated that he did continue to drive. 

There was an assessment of 10 facets of TBI-related cognitive impairment and subjective symptoms of TBI.  As to the first (1) facet, i.e., memory, attention, concentration, executive functions, the Veteran had a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  As to the second (2) facet, judgment, this was normal.  As to the third (3) facet, social interaction, his social interactions were routinely appropriate.  As to the fourth (4) facet, orientation, he was occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation.  As to the fifth (5) facet, motor activity (with intact motor and sensory system), his motor activity was normal.  

With respect to the Veteran's sixth (6) facet, visual spatial orientation, he was mildly impaired, occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, but was able to use assistive, e.g., GPS (global positioning system).  As to the seventh (7) facet, subjective symptoms, he had subjective symptoms and they did interfere with work, and instrumental activities of daily living; and work, family or other close relationships.  Examples were: mild or occasional headaches, and mild anxiety.  

As to the eighth (8) facet, neurobehavioral effects,(with examples being irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability), he had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  In fact, the examiner noted that the Veteran stated that he had occasional lack of motivation.  However, there was no indication of lack of awareness of disability as outlined in the claim file history, including appeal testimony and the history he related on the current examination.  There was no documentation of irritability, impulsivity, unpredictability, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, lack of cooperation, impaired awareness of disability, or inflexibility.  

As to the ninth (9) facet, communication, the Veteran's comprehension or expression, or both, of either spoken language or written language was only occasionally impaired, and he could communicate complex ideas.  As to the tenth (10) facet, consciousness, he was normal.  As to subjective symptoms, he had hearing loss, tinnitus, and visual impairment (diplopia).  It was noted that past CT scans and MRIs had been negative.  The examiner stated that the Veteran's TBI residuals affected his ability to work.  The Veteran had chronic headaches that necessitated a need to rest; had short term memory issues, by his history; and he stated that his greatest difficulty was associated with his back disorder which hindered him from working.  

The Veteran underwent VA evaluation in August 2012 for his headaches, at which time it was reported that he took medication for post-traumatic headaches.  He had constant temoporofrontal head pain, with associated sensitivity to light and sound.  The typical duration of the head pain was less than one (1) day.  He did not have characteristic prostrating attacks of migraine headaches.  He did not have very frequent prostrating and prolonged attacks of migraine headache pain.  However, he did have prostrating attacks of non-migraine headache pain more frequently than once per month.  His headaches did impact his ability to work, as described in the TBI evaluation report.  

On VA psychiatric examination in December 2012 it was reported that the Veteran had diagnoses of PTSD; organic brain disorder [OBS]; cognitive disorder, NOS (with noted short-term memory loss); depressive disorder, NOS; ETOH abuse/dependence; and a personality disorder, NOS.  With respect to psychological problems, the Veteran had difficulty maintaining full-time employment and meaningful long-term social relationships.  Socially, he was argumentative.  He would start talking and loss track of the conversation.  If people spoke too fast, he asked them to slow down, and they would either think he was stupid or slow.  He had, for a while, once been on Lithium.  He tended to shut out the world.  

On mental status evaluation the Veteran had  a depressed mood; anxiety; suspiciousness; panic attacks that occurred more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; memory loss for names of close relatives, own occupation, or own name; and flattened affect.  He also had difficulty in understanding complex commands; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships; spatial disorientation; and disorientation to time or place.  He did not have impaired judgment; circumstantial, circumlocutory or stereotyped speech; speech being intermittently illogical, obscure, or irrelevant; gross impairment in thought processes or communication; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; or intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The Veteran's GAF score was 55.  However, because his symptoms were integrated, it was not possible to differentiate what portion of each symptom was attributable to each diagnosis; except that the short-term memory loss was due to TBI.  

As to the level of occupational and social impairment with regards to all mental diagnoses, he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, but did not have total occupational and social impairment.   It was not possible to differentiate what portion of the occupational and social impairment indicated above was caused by the TBI or by each diagnosed psychiatric (mental) disorder, because the multiple symptoms were integrated and not separable.  

The examiner reported that the Veteran had obtained a Bachelor's Degree in Professional Studies in 1997, at which time he was asked to instruct in graphic design, illustration, and computers; which he did until the spring of 2000, but was unable to continue to teach unless he obtained a Master's degree.  He had worked at many other jobs with no long term employment, including tending bar at an American Legion facility in 2002.  He was competent to manage his financial affairs.  

In a January 2014 letter from the Veteran's attorney it was stated that in August 1996 the Veteran had related to a caretaker that one of his professors had told him that the passing grades that were given him by the other professors at his school were "gifts" and that he should not have passed those classes.  

In December 2014 the Veteran's attorney provided VA Form 21-4140-1, Employment Questionnaire, executed by the Veteran in November 2014, in which he reported that he had not been employed or self-employed at any time during the past 12 months.  He provided no information as to his past history of employment, simply noting "N/A" [Not Applicable]. 

On file is a marriage certificate showing that the Veteran married in March 2015.  

General Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes (DCs) which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the reports into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21. Separate ratings may be assigned either initially or during any appeal for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

When an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  See Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  38 C.F.R. § 4.27 provides that when an unlisted disability is "encountered requiring rating by analogy, the diagnostic code number will be 'built-up' as follows: [t]he first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; that last 2 digits will be '99' for all unlisted conditions.  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

During the pendency of this appeal, various rating criteria have been amended.  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise.  See VAOGCPREC 7-2003.  

OBS and dysthymia

The May 2008 Memorandum Decision of the Court noted, in footnote 5 at page 9, that OBS is a general term for a constellation of psychological or behavioral signs and symptoms associated with brain dysfunction of unknown or unspecified etiology and grouped according to symptoms.  

Historically, service connection was granted for OBS by a March 1992 rating decision which assigned an initial 10 percent rating under the rating code for brain disease due to trauma, DCs 8045 - 9304.  

A January 1999 rating decision expanded the diagnosis of the Veteran's disability to include headaches, but continued the 10 percent evaluation under DC 8045.  

The regulations pertaining to DC 8045 were amended in September 2008, made effective on October 23, 2008, as to "all applications for benefits received by VA on or after October 23, 2008."  73 Fed.Reg. 54, 693 - 706 (Sept. 23, 2008).  

As the Veteran's appeal as to the rating for OBS and dysthymia stems from his disagreement with the 1992 rating decision which granted service connection, the regulatory change is not applicable. 

A June 2011 rating decision reclassified the Veteran's OBS with headaches as OBS and dysthymia, and applied DCs 9304 - 9433.  A separate 10 percent rating was assigned for the residuals of TBI, which included the Veteran's headaches, under the revised DC 8045, effective on October 23, 2008.  The June 2011 rating also increased the rating for OBS and dysthymia, from an initial 10 percent to an initial 30 percent rating from April 19, 1991 (the date of the grant of service connection), and an initial 50 percent rating was assigned as of May 30, 2009, under DCs 9304 (dementia due to head trauma) - 9433 (dysthymic disorder).  

Following the Board's January 2012 decision, a January 2012 rating decision granted a 70 percent rating for OBS with dysthymia, effective October 20, 2004, under DCs 9304 - 9433.  

The former General Rating Formula for Psychoneurotic Disorders, at 38 C.F.R. § 4.130 for DCs 9304 through 9411, which was in effect prior to November 7, 1996, provided that a 30 percent was warranted when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, with psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  Definite means moderately large in degree" and is "more than moderate but less than rather large."  Hood v. Brown, 4 Vet. App. 301 (1993); VAOGCPREC 9-93, 59 Fed. Reg. 4753 (1994); 38 U.S.C.A. § 7104(c).  

A 50 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  

A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  

A 100 percent rating was warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or, if there was a demonstrable inability to obtain or retain employment.  "[T]he criteria in 38 C.F.R. § 4.132, DC 9411[,] for a 100 % rating are each independent bases for granting a 100% rating."  Johnson v. Brown, 7 Vet. App. 95, 97 (1995) (see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995)).  

Under the rating criteria which were in effect prior to November 7, 1996, a noncompensable rating was warranted for a psychosis when it was in full remission.  A 10 percent rating was warranted for a psychosis when it was productive of mild impairment of social and industrial adaptability.  A 30 percent rating was warranted for a psychosis when it was productive of definite impairment of social and industrial adaptability.  A 50 percent rating was warranted for a psychosis when it was productive of considerable impairment of social and industrial adaptability.  A 70 percent rating was warranted for a psychosis when the symptomatology was less than that required for a 100 percent rating but was such as to be productive of severe impairment of social and industrial adaptability.  A 100 percent rating was warranted for a psychosis when it was productive of active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial adaptability.  

A November 9, 1993, precedent opinion VA General Counsel concluded that "definite" meant "distinct, unambiguous, and moderately large in degree" and was a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994).  The VA, including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c).  

Under the old criteria of DC 9304 dementia associated with brain trauma, the General Rating Formula for Organic Mental Disorders provided that a 10 percent rating was warranted for mild impairment of social and industrial adaptability.  A 30 percent rating was warranted for definite impairment of social and industrial adaptability.  A 50 percent rating was warranted for considerable impairment of social and industrial adaptability.  A 70 percent rating was warranted for severe impairment of social and industrial adaptability.  A 100 percent rating was warranted for impairment of intellectual functions, orientation, memory and judgment, and lability and shallowness of affect of such extent, severity, depth, and persistence as to produce total social and industrial inadaptability.  

Under the psychiatric rating criteria which became effective November 7, 1996, when evaluating a mental disorder consideration will be given to the frequency, severity, and duration of symptoms, the length of remissions and capacity for adjustment during that time.  The evaluation will be based on all evidence of record and not solely an examiner's assessment of the level of disability.  38 C.F.R. § 4.126(a).  While social impairment is considered, a rating will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Delirium, dementia, and amnestic and other cognitive disorder will be rated under the general rating formula for mental disorders.  38 C.F.R. § 4.126(c).  Neurologic deficits or other impairments stemming from the same etiology (e.g., a head injury) shall be rated separately, for combination with the rating for the disorders above.  38 C.F.R. § 4.126(c).  Under 38 C.F.R. § 4.126(d) when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating assigned will be that which represents the dominant (more disabling) aspect of the condition; otherwise, there would be double compensation for the same disorder (pyramiding) which is prohibited under 38 C.F.R. § 4.14. 

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the presence of all, most, or even some, of the enumerated symptoms for an award a specific rating need not be present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002) (the symptoms listed for a particular psychiatric rating are not an all-inclusive or exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects for a particular rating); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Consideration is given to whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  

A particular disability rating is assigned "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration" with respect to their impact both socially and occupationally, as opposed to merely limiting consideration to the presence of the listed symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (interpreting 38 C.F.R. §§ 4.126 and 4.130 together as meaning that the ratings under the General Rating Formula for Mental Disorders are symptom-driven, i.e., the greater the severity, frequency and duration the higher the rating).

The General Rating Formula for Mental Disorders which became effective November 7, 1996, provides that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events) warrants a 30 percent rating.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks): impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent rating.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships warrants a 70 percent rating.   

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.   

Former 38 C.F.R. § 4.124a, DC 8045 governed evaluations of brain disease due to trauma, and provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under DC 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  

Here, as noted on the September 1999 VA psychology evaluation, the Veteran has never been diagnosed as having multi-infarct dementia associated with brain trauma.  As to this, brain scans have never shown the presence of any infarct.  Thus, a rating in excess of 10 percent was not warranted under the former DC 8045.  

In the May 2008 Memorandum Decision, the Court declined to address, at that time, the contention that the service-connected OBS, then described as OBS with headaches, could be rated as migraine headaches.  

Under 38 C.F.R. § 4.124a, DC 8100 migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months warrants a 10 percent rating.  With less frequent attacks, a noncompensable was to be assigned.  Characteristic prostrating attacks occurring on an average of once a month over the last several months warrants a 30 percent rating.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent is warranted.  

Here, although the Veteran has complained of headaches associated with his in-service head injury, under former DC 8045, the headaches, and even any insomnia, recognized as symptomatic of brain trauma, will be rated 10 percent and no more under DC 9304 but this 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Because he has been assigned a rating of not less than 30 percent for his OBS and dysthymia which is also due to his in-service brain trauma, a separate 10 percent rating could not be assigned for his headaches.  

Also, it is not demonstrated that his headaches are of a migraine type.  Rather, he had also attributed his headaches to diplopia.  However, the evidence clearly shows that this diplopia is correctable with the use of prism lenses and the Board further observes that if the diplopia is corrected, as with prism lenses, the Veteran would not have headaches.  Moreover, he has also attributed his headaches to his service-connected sinusitis.  However, his service-connected septorhinoplasty and sinusitis is currently assigned a noncompensable rating under 38 C.F.R. § 4.97, DC 6512.  Under the General Rating Formula for Sinusitis a compensable rating of 10 percent would encompass having 1 or 2 incapacitating episodes per year, requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes years characterized by headaches, pain, and purulent discharge or crusting.  However, the Veteran has never undergone prolonged antibiotic treatment, as associated with incapacitating episodes of headaches, and because his facial pain is related, as will be discussed, to involvement of a cranial nerve, i.e., the trigeminal nerve, such pain is properly considered in rating the SP Fx of the inferior and bilateral left orbit zygoma.  Moreover, he is not shown to have had accompanying symptoms of sinusitis, e.g., purulent discharge or crusting which would be indicative of active sinusitis.  Thus, if his headaches were part of non-incapacitating episodes of sinusitis, they would be rated under the General Rating Formula for Sinusitis; however, the evaluation of the service-connected septorhinoplasty and sinusitis was denied in the October 2005 Board decision and that denial was not overturned by the Court in the May 2008 Memorandum decision and, so, is final.  

In the 2013 JMR it was stated that the Board in 2012 applied the old and new (which became effective November 7, 1996) psychiatric rating criteria.  However, the Board did not address the potential applicability of the criteria used to evaluate organic mental disorders, citing 38 C.F.R. § 4.132. DCs 9300 - 9325 (1995).  

The JMR stated that criteria associated with the evaluation of organic mental disorders included that which is used to evaluate dementia, including dementia associated with brain trauma, DC 9304, the DC under which the Regional Office (RO), in June 2011, awarded the specific evaluations that were subject of this appeal, and that the RO specifically identified and applied the criteria associated with the evaluation of organic mental disorders for the period prior to November 1996.  

The JMR further stated that in 2012 the Board focused on the applicability of DC 9304 only as a component of a rating assigned under DC 8045 (brain disease due to trauma), 38 C.F.R. § 4.124a (1995), which it noted limited the assignment of an evaluation to no more than 10 percent.  The JMR also indicated that the Board did not otherwise discuss the potential applicability (or inapplicability) of DC 9304 in its analysis or, more generally, the criteria associated with the evaluation of organic mental disorders.  

However, as noted, the January 2012 Board decision stated that "the revised Diagnostic Code 8045 is not for application in the present case."  

The JMR, footnote 1 at page 2, drew attention to the June 2011 rating decision for identifying and applying criteria associated with the evaluation of organic mental disorders for the period prior to the effective date of the psychiatric rating criteria which were revised in November 1996.  As to this, the 2012 Board decision observed that despite the assignment of a rating in excess of 10 percent under DC 9304 (dementia due to head trauma) and DC 9433 (dysthymic disorder) without there being a confirmed diagnosis of dementia (much less clinical evidence of multi-infarct dementia), the assignment of the ratings in excess of 10 percent, i.e., 30 percent from April 19, 1991, and 50 percent from (at that time) May 30, 2009, were more favorable and would not be disturbed.  

In any event, as directed in the JMR, the Board will more generally discuss the application of the pre-November 7, 1996 rating criteria for organic mental disorders.  

Under the pre-November 7, 1996 rating criteria for organic mental disorders, a 10 percent disability rating for dementia associated with brain trauma was warranted when there was mild social and industrial impairment.  A 30 percent evaluation was warranted where there was definite social and industrial impairment.  A 50 percent disability rating required considerable social and industrial impairment.  A 70 percent evaluation was warranted where there was severe social and industrial impairment.  A 100 percent disability rating required impairment of intellectual functions, orientation, memory and judgment, and lability and shallowness of affect of such extent, severity, depth, and persistence as to produce total social and industrial inadaptability.  38 C.F.R. § 4.132, DC 9304.  

The Global Assessment of Functioning Scale (GAF) "is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

OBS and Dysthymia Rated 30 percent From April 19, 1991 to October 19, 2004

Since the Veteran's in-service head injury his primary complaints have been memory loss, difficulty retaining new information, headaches, and diplopia.  However, his diplopia is separately evaluated as 30 percent disabling.  As to his headaches, there is evidence that his headaches are not solely related to the psychiatric sequelae of his head injury.  Rather, there is persuasive evidence that his headaches are sometimes due to his service-connected sinusitis which, with residuals of a septorhinoplasty are separately assigned a noncompensable rating.  Moreover, at the RO hearing the Veteran testified that his headaches were caused by his diplopia, which is separately evaluated as 30 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6090.  Moreover, his testimony was that the use of prism glasses corrected his double vision.  As to this, a note to Diagnostic Code 6090 provided that diplopia which is correctable with spectacles is evaluated as noncompensably disabling.  However, the 30 percent rating for diplopia has been effective since April 19, 1991 and, so, is protected because it has been in effect for more than 20 years.  See 38 C.F.R. § 3.951(b).  Moreover, there is persuasive evidence that his headaches are at least partly related to stress or anxiety, as such the headaches are more appropriately considered for rating purposes as part and parcel of the service-connected OBS and dysthymia because, in view of the foregoing, a separate rating under Diagnostic Code 8100, as migraine headaches is not appropriate since the persuasive evidence is that the headaches are not migraines in nature.  He testified at the RO that his headaches had never caused him to stop and lay down, and that medication relieved them.  Prospectively, notably, the August 2012 headache examination report shows the examiner found that the Veteran was not describing characteristically prostrating attacks of migraine headaches. Thus, a separate rating under Diagnostic Code 8100 is not warranted and would constitute pyramiding, i.e., double compensation.  

Turning to the psychiatric manifestations of the OBS with dysthymia, it is argued that the Veteran has reported that his poor memory caused him to lose the train of conversations and be unable to retain information, and also caused him to be irritable with mood disturbance.  Specific attention is drawn to the Veteran's report that one professor had indicated that the Veteran had been given grades in college that he did not deserve.  Further arguments minimize the Veteran's history of teaching at a college level, noting that he reported that he merely gave his students equipment, books, and software to practice on their own.  

The Board is not persuaded that the Veteran's psychiatric manifestations prior to October 20, 2004, were of such severity as to warrant a rating in excess of 30 percent under any applicable diagnostic criteria, including the criteria for rating organic mental disorders as well as the criteria for rating non-psychotic, i.e., psychoneuroses, prior to and after the November 1996 revision of those criteria.  

The Veteran has never required hospitalization for treatment of his OBS and dysthymia.  Private records in 1991 indicate that while the Veteran had not returned to his pre-trauma state and that further attempts at rehabilitation would not be helpful, he could be employed in a controlled setting.  

On VA psychological evaluation in November 1991 he had some feelings of unreality but there is no persuasive evidence that he has ever had psychotic manifestations or otherwise lost contact with reality.  It was also found at that time that his judgment appeared faulty but the evidence overall shows that his judgment has been at least adequate.  Moreover, while the Veteran has reported at times that he was unemployed, it is also clear, as he testified, that for a number of years after service he was a full-time student.  In fact, in February 1992 it was noted that psychological testing found nothing that would preclude him in his pursuit of his occupational goals.  

The Veteran has repeatedly reported that his OBS and dysthymia caused him to have a poor memory and difficulty retaining new information and to have poor grades in college.  However, in June 1992 it was reported that his problems with his memory might amount to difficulties with anxiety and concentration.  Other information of record indicates that at least some of his difficulty in his college studies were due to poor study habits which were a continuation of his pattern of study even when he was in high school.  In fact, he continued to progress in his college studies, and obtained a Bachelor's degree in computer science.  Also, while he may have had some impairment socially, during his college education he was elected as president of a computer club.  By early 1995 he had obtained an Associate's degree and could satisfactorily work around any memory deficits.  By mid-1995 it was indicated that he was becoming more socially isolated; nevertheless, he was preparing a shed to use as an office and by April 1996 he was trying to start his own desk top publishing business, working 60 hours a week.  In fact, in 1997 he reported that he was going to teach a course in desk top publishing.  However, by 1998 he had difficulty getting work for his publishing business but the evidence does not show that this business failed due to his OBS and dysthymia.  A 1999 psychiatric examination noted that he even reported that he had graduated college with a B average, and had been able to continue to work.  On psychological testing in September 1999 it was noted that this was actually a higher level of accomplishment and functioning than he achieved in high school prior to military service.  VAOPT records in 2000 show that while he lived alone, he had a girlfriend even though they were having problems.  Moreover, while only working 2 days weekly teaching computers, he also drove the Amish although for minimal income.  

Prior to October 2004 the evidence indicates that the Veteran had multiple part-time jobs, e.g., driving the Amish and bartending, in addition to being a full-time student and later operating his own business in desk top publishing, and the evidence also suggests that he may have engaged in carpentry inasmuch as he related in 2001 that he was trained to manage such a business and was then self-employed.  While he ultimately did not retain his college teaching employment, rather than this being due to symptoms and impairment of his OBS and dysthymia, the evidence shows that it was because he did not have a more advanced college degree.  However, on VA otolaryngeal examination in April 2001 he stated he was currently self-employed and was trained to manage his own carpentry business.  By the time of VA psychiatric examination in June 2004, he continued to make some money driving Amish people and his difficulty finding work in computer science was related to a turn down in the economy, apparently in his local or regional area, which he hoped would pick up.  

Repeated psychological testing indicated that the Veteran might have somatic complaints in response to stress and, also, that the reliability of his self-reported weaknesses and deficits was somewhat tenable.  Nevertheless, psychological testing in 1998 found that while there might have been a mild decline in cognitive functioning from his pre-1989 head trauma status, it was not likely that a significant cognitive decline had occurred and that his cognitive functioning was generally within normal limits.  This is consistent with the March 1989 examination which indicated that his complaints of memory loss might be more related to complaints of chronic pain, as opposed to any significant cognitive decline related to the head injury.  

Repeated VA examinations noted that the Veteran had been able to report for examinations without any difficulty in becoming lost or disoriented.  Also, repeated psychological evaluations since 1991 indicate that there was no significant change in the Veteran's overall status, although even in 1999 it was noted that there was a strong psychogenic component to his presentation.  Socially, even the June 2004 VA psychiatric evaluation noted that the Veteran was socially active, having at least one close friend and several acquaintances.  

The Veteran's GAF scores prior to October 2004 ranged from 60 to 65.  This represents no more than mild or at most moderate symptomatology.  Overall, prior to October 2004, the evidence established that the Veteran had definite social and industrial impairment.  This is consistent with the GAF scores of 60 which indicate that the Veteran barely reached a level of symptomatology which would be described as moderate.  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994) ("definite" meant "distinct, unambiguous, and moderately large in degree" and a degree of social and industrial inadaptability that is "more than moderate but less than rather large").  The evidence simply does not show that during the relevant time frame he had considerable social and industrial impairment for the next higher rating of 50 percent under DC 9304 or under the criteria prior to November 1996 for psychoneuroses that he had considerable industrial and substantial social inadaptability.  

As to the criteria which became effective in November 1996, the evidence prior to October 2004 did not establish that the Veteran consistently had a flattened affect, significantly impaired judgement or panic attacks more than once weekly.  Although he may have had some difficulty following a conversation, his speech was not circumstantial or circumlocutory.  Repeated examinations and psychological testing did not establish anything more than, at most, a mild decline in his cognitive functioning prior to his 1989 head injury.  Rather, his complaints of difficulty with his memory were specifically noted not to be reliable and his overall cognitive functioning on repeated psychological tests was within normal limits.  

Accordingly, the Board finds that even with the favorable resolution of doubt, that the evidence does not establish that a rating in excess of 30 percent was warranted at any time prior to October 20, 2004, under any applicable rating criteria.  

OBS and Dysthymia Rated 70 percent From October 20, 2004

The October 2004 psychiatric evaluation, conducted in connection with a claim for SSA disability benefits, shows that there was an increase in severity of the Veteran's OBS and dysthymia.  In this connection, the Veteran has, at times, had some suicidal ideation but he has never had any plans to actually commit suicide, much less ever made any suicide attempts.  He at times has had thoughts of injuring others, but this is specifically limited to those that inflicted the injury during service that resulted in his OBS.  However, the evidence is otherwise convincing that he is not a persistent danger of harming himself or others.  

The October 2004 psychiatric evaluation for SSA benefits noted that he had difficulty maintaining good hygiene but this was not because of his OBS and dysthymia but because he had no running water or electricity in his residence.  

The May 2009 VA psychiatric evaluation noted that the Veteran reported that while he was able to function on a basic level during the course of a day, his cognitive abilities remained impaired, consisting of feeling as if in a daze or in a stupor but the severity had been about the same over the years.  There were some loose associations, but thought content for the most part was appropriate.  He obviously had some impairment of his thought processes and his communication, and this had shown up on testing, even though he fell usually "within normal limits" but while there was some looseness of associations he was actually coherent and was able to be logical.  This particular examiner felt that the Veteran did not actually behave inappropriately, but his speech was certainly rambling at times.  He demonstrated the ability to maintain minimal personal hygiene and other basic activities of daily living, and he was in contact with his mother and, to a limited extent, with his brother.  Further, he had had a stable relationship with a girlfriend for the last 2 1/2 years.  There was no obsessive or ritualistic behavior.  At that time his GAF score was 51, which the examiner indicated was at the bottom end of "moderate" symptoms or difficulty in social, occupational, and school functioning.  

On VA TBI examination in September 2009 the Veteran had only mild functional impairment as to memory, attention, concentration and executive functions.  His judgment was moderately impaired but only as to complex or unfamiliar decisions, and there were only occasionally inappropriate social interactions.  Also, on VA examination in November 2010 it was felt that he was unable to seek gainful employment both sedentary and physical, however this was due to a combination of his service-connected injuries including OBS with headaches, diplopia, and back pain.  In other words, his total occupational or industrial inadaptability was not due solely to the service-connected OBS and dysthymia.  Socially, the August 2012 VA TBI examination noted that he had a friend who was helping him with putting up siding, he tried to help other people fix things, and he was putting an addition on his home with the help of some community workers.  Moreover, his girlfriend attended at least a portion of that examination.  

On VA psychiatric examination in December 2012 the Veteran did have memory loss for names of close relatives, own occupation, or own name, as well as spatial disorientation; and disorientation to time or place.  However, he did not have impaired judgment; circumstantial, circumlocutory or stereotyped speech; speech being intermittently illogical, obscure, or irrelevant; gross impairment in thought processes or communication; suicidal ideation; or obsessional rituals which interfere with routine activities.  Significantly, the examiner found that the 
GAF score was 55 and that the Veteran did not have total occupational and social impairment.  

The Board is not convinced that the Veteran's reports of sometimes having feelings of unreality are in any way true manifestations of hallucinations or delusions.  In this connection, if he had true hallucinations or persistent delusions it would be expected that he would have been prescribed anti-psychotic medication at some time in the past, but such is not the case.  Also, he has never had any significant much less gross impairment of thought processes and while he has at times been somewhat inappropriate in his behavior, he has never exhibited grossly inappropriate behavior.  Likewise, while he at least at times has had difficulty following a conversation there is no gross impairment in his ability to communicate.  

Further, the Veteran has not displayed persistent disorientation and while he has had some impairment of his memory, more recently even as to the names of close relatives, the evidence overall simply does not confirm that he has had a loss of memory which extends to his past occupations, or even his own name.  Moreover, he has not had persistent hallucinations or delusions and has not been a persistent danger of hurting himself or others.  He has otherwise been able to maintain more than a minimal level of personal hygiene and continues to have a steady girlfriend.  

Under the old criteria for rating dementia associated with brain trauma, DC 9304, the Veteran has not had the degree of impairment of intellectual functions, orientation, memory and judgment, and lability and shallowness of affect of such extent, severity, depth and persistence as to result in total social and industrial inadaptability.  

Under the old criteria for rating psychoneuroses prior to November 1996, a 100 percent schedular rating was not warranted prior to October 20, 2004, because the Veteran was not virtually isolated within his community; his symptoms did not border on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities, e.g., fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior and, so, were not totally incapacitating; and he was not demonstrably unable to obtain or retain employment.  

Under the criteria since November 1996 for evaluating psychoneuroses, the Veteran's OBS and dysthymia were not manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In sum, the preponderance of the evidence establishes that the social and occupational impairment from the Veteran's OBS and dysthymia does not more nearly approximate the criteria under any potentially applicable Diagnostic Code for a 100 percent schedular evaluation at any time.  

Accordingly, the Board concludes that the Veteran is not entitled to a schedular rating in excess of 70 percent rating beginning October 20, 2004.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 70 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

SP Fx of the inferior and bilateral left orbit zygoma

The May 2008 Memorandum Decision of the Court noted, in footnotes 1 and 2, at page 2, that the orbit is the bony cavity that contains the eyeball and its associated muscles, vessels, and nerves.  The zygoma is the quadrangular bone of the cheek.  Moreover, at page 8, citation was made to 38 C.F.R. §§ 4.40 and 4.45.  

Historically, an October 1991 rating decision granted service connection for, in pertinent part, SP Fx inferior and bilateral left orbit and zygoma, which was assigned an initial noncompensable rating, analogously under DC 9904 as malunion of the mandible with slight displacement.  

An April 2005 rating decision increased the evaluation for service-connected SP Fx of the inferior and bilateral left orbit zygoma to 20 percent, effective June 9, 2004 (date of VA rating examination).  

A June 2012 rating decision, assigned a 10 percent disability evaluation for the SP Fx inferior and bilateral left orbit zygoma from April 19, 1991 (day after service discharge) to February 17, 1994, and a 20 percent disability evaluation beginning on that date, which was the date of the rating criteria revision of DC 9905.    

In this case there is no evidence of infection, loss of bony substance or nonunion of the maxilla, mandible, ramus, hard palate or a condyloid process.  Thus, 38 C.F.R. § 4.150, DCs 9900, 9901, 9902, 9903, 9904, 9906, 9907, 9908, 9909, 9914, 9915, and 9916 are not applicable.  

Prior to and after February 7, 1994, under 38 C.F.R. § 4.150, DC 9904, malunion of the mandible, is rated dependent upon the degree of motion and relative loss of masticatory function.  Mandibular malunion with slight displacement warrants a noncompensable rating; with moderate displacement a 10 percent rating is warranted; and with severe displacement a 20 percent evaluation is warranted.  

Prior to February 7, 1994, DC 9905 provided that limited TMJ articulation with any definite limitation interfering with mastication or speech warranted a 10 percent rating.  With motion limited to 1/2 inch (12.7 mm.) a 20 percent rating was warranted.  With motion limited to 1/4 inch (6.3 mm.) a maximum schedular rating of 40 percent was warranted.  

Effective February 7, 1994, DC 9905 was revised.  Under 38 C.F.R. § 4.150, DC 9905 limitation of the TMJ articulation, with inter-incisal range being from 31 to 40 mm. warrants a 10 percent rating.  With inter-incisal range being from 21 to 30 mm. a 20 percent rating is warranted.  With intercisal range being from 11 to 20 mm. a 30 percent rating is warranted.  With inter-incisal range being from 0 to 10 mm. a 40 percent rating is warranted.  Also, if range of lateral excursion is from 0 to 4 mm. a 10 percent rating is warranted.  A note to DC 9905 states that ratings for limited inter-incisal movement shall not be separately assigned, for combination, with ratings for limited lateral excursion.  In other words, a rating may be assigned for either inter-incisal range being limited or for limitation of lateral excursion, but not both.  

The May 2008 Memorandum Decision of the Court cited, at page 8, 38 C.F.R. §§ 4.40 and 4.45.  It was observed that 38 C.F.R. § 4.40 provides that functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion and that while weakness is as important as limitation of motion, a part which becomes painful on use is regarded as seriously disabled.  Also, under 38 C.F.R. § 4.45, factors of disability reside in reduction of normal excursion of movements in different planes.  Also, under the holding in DeLuca v. Brown, 8 Vet. App. 202, 205 - 06 (1995), 38 C.F.R. §§ 4.40 and 4.45 require that the disabling effect of painful motion must be considered for rating purposes.  

SP Fx of the inferior and bilateral left orbit zygoma Rated 10 percent From April 19, 1991, to February 16, 1994

The May 2008 Memorandum Decision of the Court indicated that the Board should address the statements by the Veteran that he was limited to a soft food diet because of sore and loose teeth and because he indicated that his jaw sometimes locked.  

In this regard, at the 1992 RO hearing the Veteran reported having been on a soft food diet since his in-service assault, and that when chewing food he felt a snapping sensation of the left side of his jaw.  Also, sometimes upon awaking he was unable to open his jaws widely and sometimes had excruciating jaw pain until he took medication and stretched the jaw.  From this it is clear that any reported locking of his jaw was no more than, at most, transitory in nature and was alleviated with medication and stretching of his jaw.  Significantly, it is neither contented nor shown by the evidence that the Veteran's fracture of the inferior and bilateral left orbit zygoma has ever caused any interference with his speech.  

As to interference with mastication, the Veteran's reported soreness or aching of his teeth and even the cracking sensation of the left TMJ upon motion are not shown to cause more than some definite interference with mastication which is encompassed in the 10 percent evaluation under DC 9905, prior to the February 7, 1994 revision of that Diagnostic Code.  This is further shown by the fact that even with a soft food diet the Veteran was never described during the relevant time frame as being underweight.  Rather, he was not less than 212 pounds in 1991, with the most he had weighed being 240 pounds.  Further, there is no evidence during the relevant time frame that he was malnourished.  

Also as to TMJ motion under DC 9905, two examinations in May 1991, including measurement of TMJ range of motion by X-rays, found no signs of limitation of motion, much less motion being limited to only 1/4 of an inch as would be required for a 20 percent rating under DC 9905 prior to the February 7, 1994, revision.  Also, the May 1991 dental examination, which found no limited TMJ motion by X-rays, reported that the Veteran had what was described as slight left TMJ displacement.  Thus, alternatively rating the disability under DC 9904 both prior to and after February 7, 1994, mandibular malunion with slight mandibular displacement warranted no more than a noncompensable rating.  

However, given the combination of symptoms which the Veteran had prior to the February 7, 1994 rating criteria revision, a 10 percent rating was assigned as analogous to mandibular malunion with moderate mandibular displacement, and this included relative loss of masticatory function due to pain and the acute and such transitory difficulty of opening his jaws widely, or locking, as to be limited to a soft food diet.  To have warranted a higher rating of 40 percent under DC 9905 (as in effect prior to February 7, 1994) there would have had to have been TMJ motion limited to a mere 1/4 of an inch.  However, the VA examination finding in November 1991, and even the Veteran's testimony in 1992, that he could not open his mouth widely does not, even when viewed most favorably to the Veteran, suggest that such motion was limited to a mere 1/4  of an inch.  See generally 38 C.F.R. §§ 4.40 and 4.45.  

For these reasons, the Board concludes that the Veteran is not entitled to a schedular rating in excess of 10 percent prior to February 7, 1994.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

SP Fx of the inferior and bilateral left orbit zygoma, Rated 20 Percent Since February 17, 1994

The May 2008 Memorandum Decision of the Court indicated, at page 13, that in the Board's October 2005 decision it was concluded that the Veteran did not have facial paralysis, but that the Board failed to consider the Veteran's February 1998 statement that he experienced facial paralysis.  

Since February 17, 1994, repeated neurological evaluations have found that the Veteran's residuals of the fracture of the inferior and bilateral left orbit zygoma have involved the trigeminal nerve, i.e., the fifth cranial nerve.  

Under 38 C.F.R. § 4.124a, DC 8205, evaluation of paralysis of the fifth (trigeminal) nerve is dependent upon relative loss of innervation of facial muscles.  Moderate incomplete paralysis warrants a 10 percent evaluation; severe incomplete paralysis warrants a 30 percent evaluation; and complete paralysis warrants a 50 percent evaluation.  

"The 'trigeminal nerve' is the 'fifth cranial nerve' and 'is sensory in supplying the face, teeth, mouth, and nasal cavity[ ] and motor in supplying the muscles of mastication.'  Id. at 1260."  Cohen v. Shinseki, No. 11-0945, slip op. at 2, footnote 4 (U.S. Vet. App. Jan. 3, 2013) (nonprecential memorandum decision); 2013 WL 28621 (Vet. App.).  

A note to 38 C.F.R. § 4.124a, provides that disability from lesions of peripheral portions of the first, second, third, fourth, sixth, and eighth cranial nerves will be rated under the Organs of Special Sense.  The fifth cranial nerve is not so listed.  The ratings for the cranial nerves are for unilateral involvement; when bilateral, combine but without the bilateral factor.  

Neuritis of a cranial nerve characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuritis of a cranial nerve not characterized by organic changes can receive a maximum rating of moderate, incomplete paralysis.  Id.  Neuralgia of a cranial nerve can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis.  38 C.F.R. § 4.124. 

With respect to facial innervation, the recent evidence shows that the Veteran's complaints of pain are not isolated to the TMJ but the left side of his face, which is innervated by the trigeminal nerve.  There is also evidence of some relatively minor decrease in sensation in that nerve distribution.  While a June 2004 VA examination found that facial sensation was intact, it was specifically found that there was no facial asymmetry.  If the Veteran in fact had facial paralysis, it would be expected to produce facial asymmetry.  In this case, repeated examinations have found no facial paralysis, as claimed by the Veteran.  Virtually no examiner or any treating clinician has ever confirmed the Veteran's putative facial paralysis.  Moreover, in light of the Veteran's psychogenic overlay to his complaints the Board finds that the involvement of the trigeminal nerve does not affect the facial muscles in such a manner as to cause paralysis.  Rather, as noted above, the trigeminal nerve dysfunction is limited to sensory decrease with respect to the facial area and has not impacted the facial muscles other than those involved in mastication.  

As to sensory impairment, it is the trigeminal nerve dysfunction that causes the Veteran's complaints with respect to sensation of his teeth and of pain, which are not restricted to the TMJ.  The December 1997 examination found only a mild reduction in only some portions of the left trigeminal nerve.  The degree of sensory dysfunction of the left trigeminal nerve was described on VA examination in June 2009 as being only very slight.  On VA TBI examination in September 2009 the Veteran described having only a mild, albeit chronic, decrease in sensation.  Moreover, it is now clear that there is motor impairment due to trigeminal dysfunction which interferes with movement of his mouth, and thus mastication.  

On VA neurology evaluation on June 7, 2004, the Veteran's claim files were available for review, examination of his cranial nerves noted that muscles of mastication and facial sensation were intact.  There was no facial asymmetry.  However, on examination in June 2009 he was a very slight decrease of sensation of the middle branch of the trigeminal nerve on the left, compared to the right, although the remainder of the cranial nerves were tested and found to be intact.  On further examination, in September 2009, there was reduced sensory function in the second division of the maxillary division of fifth (V) cranial nerve, though there was not an exact dermatome match.  However, the evidence, taken as a whole, shows that any impairment of sensory function alone does not warrant a compensable rating under 38 C.F.R. § 4.124a, Diagnostic Code 8205 paralysis of the fifth (trigeminal) nerve which is rated dependent upon the relative degree of sensory manifestation or motor loss, with 10 percent assigned for moderate incomplete paralysis, 30 percent for severe incomplete paralysis, and 50 percent for complete paralysis.  Moreover, the evidence indicates that the service-connected SP Fx of the inferior and bilateral left orbit zygoma has caused the 5th cranial nerve impingement which has resulted in impaired function of the muscles of mastication and, so, limited movement of the jaws and which is separately evaluated.  There is no persuasive lay evidence and no clinical evidence which suggests that the impairment of the fifth cranial nerve is severe and would warrant a rating in excess of the 10 percent and 30 percent ratings assigned for that disorder under impairment of the fifth cranial nerve, Diagnostic Code 8205.  In fact, a separate rating for the fifth cranial nerve impairment would constitute pyramiding and is precluded.  See 38 C.F.R. § 4.14.  

The May 2008 Memorandum Decision of the Court, at page 10, instructed the Board to consider that portion of a June 2004 VA examination which related that the Veteran's left jaw muscles would go into spasm from clenching, causing additional pain and tightening, and further restricting his maximum jaw opening and that these symptoms could limit functional ability during flare-ups when the jaw was repeatedly or overused.  

Because of the dysfunction of the trigeminal nerve, particularly with respect to impaired innervation of the muscles of mastication which, along with pain, has been the Veteran's primary complaint, the disorder has been rated on the ultimate impact of such motor impairment, i.e., a restriction of TMJ motion.  Even considering the Veteran's multiple complaints, the degree of accompanying sensory impairment relative to sensation of the face and teeth together with the motor impairment manifested by restricted TMJ motion, the evidence does not show that the Veteran has or has ever had severe incomplete paralysis of the trigeminal nerve.  Rather only some branches of the trigeminal nerve are affected.  Moreover, despite the speculation by the VA examiner in June 2004 with respect to the possible impact of flare-ups, the Veteran actually reported at that time that his jaw no longer locked as it had in the past.  Moreover, on physical examination in June 2004 his muscles of mastication, as well as facial sensation, were intact.  On the other hand, on examination in June 2009 he reported that the left side of his jaw would lock; however, even then he was very vague in this description, requiring further inquiry by the examiner who observed that the Veteran actually reported having only intermittent locking.  More to the point, the June 2004 VA examiner found that the Veteran's jaw would fully open and that by wiggling his jaw he could get it to close.  In other words, the Veteran knew how to restore masticatory function even during flare-ups.  

The significant variances of the complaints and history related by the Veteran as to movement of his jaw diminish his credibility because consistency is the hallmark of credibility.  As a result, the Board finds that the Veteran has had no increase in the degree of any masticatory impairment, even during his putative flare-ups.  

Similarly, the Veteran's self-report of being limited to a soft diet has not been consistent and, so, is not credible evidence of a significant degree of masticatory impairment.  For example, a November 1999 VAOPT record shows that he reported that he reported that he was not on any special diet.  Also, on VA dental examination in June 2009 it was reported that he was no longer on a soft-food diet because following removal of some teeth and having a partial plate made he was able to eat regular food.  This is in direct contradiction to the history he related on VA examination in February 2012 when he again related being limited to a semi-soft diet and even this history is not consistent with his self-report on the VA August 2012 TBI examination when he related that he cooked steaks for meals.  

Additionally, repeated VA examinations have shown that the Veteran has never had such limitation of TMJ motion as to be greater than a limitation of 30 mm.  This meets the minimum requirement for the current 20 percent rating under DC 9905.  The Board has considered the impact of the effects of his neurological involvement which causes sensory complaints of aching teeth and facial pain, as well as muscle tightening and, thus, the limited TMJ motion.  All this establishes that the neurological and musculoskeletal dysfunction are inextricably intertwined for rating purposes, to include many of the factors delineated in 38 C.F.R. §§ 4.40 and 4.45.  

For these reasons, the Board concludes that the Veteran is not entitled to a schedular rating in excess of 20 percent since February 17, 1994.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Extraschedular Consideration

The May 2008 Memorandum Decision of the Court noted that VA conceded that the 2005 Board decision had not adequately discussed extraschedular entitlement because of constant severe headaches and memory loss due to OBS and dysthymia as well as functional loss due to pain from the service-connected jaw disability.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where a schedular rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  Thus, if it is shown that either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered. 

Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate and no referral is required. 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013)), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the impairment from service-connected disabilities. 

It must be noted that the Federal Circuit rendered the decision in Johnson, Id., in August 2014, after the October 2005 and January 2012 Board decisions.  Thus, the Board did not know that the Federal Circuit would overturn VA's longstanding understanding and interpretation of 38 C.F.R. § 3.321(b)(1), and so could not in the October 2005 and January 2012 decisions have addressed the holding in Johnson, Id.

Initially, there is the matter of whether entitlement to an extraschedular evaluation under the holding in Johnson, Id., requires that consideration is to be given only to the combined impact of the two service-connected disorders, i.e., OBS and dysthymia and the SP Fx of the inferior and bilateral left orbit zygoma which were on appeal and addressed in the Court's May 2008 Memorandum decision and the April 2013 Court Order (remanding the case for action consistent with the underlying JMR); or whether consideration must be given to the combined impact of all of the Veteran's service-connected disorders. 

In Johnson, Id., a veteran sought increased ratings for service-connected right knee degenerative changes and for rheumatic heart disease which the Board denied but remanded a claim for an increased rating for left knee degenerative changes.  It was argued that extraschedular consideration had to be given to the collective impact of rheumatic heart disease and right knee disability, which were the only two rating claims that the Board adjudicated on the merits.  There was no argument before the United States Court of Appeals for Veterans Claims (Court) or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  In other words, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA had to adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis. 

In this regard, in the May 2008 Memorandum decision the Court addressed the matter of "Extraschedular Disability Ratings" but focused solely on the impact of the OBS and dysthymia and the SP Fx of the inferior and bilateral left orbit zygoma which were on appeal and addressed in the Court's May 2008 Memorandum.  The language in the Memorandum Decision suggests that upon remand the Board was to consider, for the purpose of an extraschedular rating, the combined impact of only the two service-connected disorders for which increased ratings were addressed therein.

The Board arrives at this conclusion because nothing in the Memorandum Decision, or April 2013 Order and underlying JMR, indicates or suggests that the Board is to consider the impact of all of the Veteran's service-connected disabilities (including those for which higher ratings were not sought on appeal), particularly when, as here, he has been granted a TDIU rating. 

The Federal Circuit in Johnson, 762 F.3d 1362 (Fed. Cir. 2014) stated that an extraschedular rating under 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides an extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability, but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  However, in this case, the Veteran has been in receipt of a TDIU rating since October 18, 2004, and, so, at least since that time there is no "gap" to be filled in by an extraschedular rating based on multiple service-connected disorders.  Moreover, prior to the TDIU rating the Veteran was in receipt of a combined rating of 60 percent since the day after service discharge, i.e., April 19, 1991; and a combined rating of 70 percent from June 23, 1994; and a combined rating of 90 percent from October 20, 2004.  

The Veteran's belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with his history and lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  This is particularly true in this case because the evidence shows that there is a significant psychogenic overlay to the Veteran's complaints as to the severity of his symptoms and the impairment due thereto.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay evidence of the Veteran.  Lay evidence from other sources are not shown to be sufficiently objective in nature or detailed in description of symptoms and impairment as to out weigh the more objective and detailed clinical examination findings.  

The manifestations of his OBS and dysthymia are not in excess of those contemplated by very wide range of non-inclusive symptoms listed in the post November 1996 schedular criteria, and which were also for consideration in the rating assigned for that disorder even prior to November 1996.  See Mauerhan, 16 Vet. App. 442-43 (2002).  Although the record establishes that the Veteran had some mental health difficulties at work, particularly in a job as a bartender, such interference is contemplated in the ratings assigned for the OBS and dysthymia and compensation for occupational and social impairment is the very purpose of VA disability compensation.  

With respect to the Veteran's OBS and dysthymia, as to headaches and memory loss, it is quite clear that neither the headaches nor the memory loss are as severe as the Veteran has, at times, alleged.  In fact, a psychogenic overlay to these somatic complaints is clearly documented in the record.  And all of this has been discussed herein with respect to a higher schedular rating.  

While the criteria in the old DCs 9904 and 9905 and the new DC 9905 for rating the SP Fx of the inferior and bilateral left orbit zygoma do not specifically list symptoms other than malunion and limited motion, they addresses the relative degree of motion needed for mastication and the relative adverse impact of that disability.  The evidence before the Board does not establish that a mere absence of a detailed description of the symptomatology in the pertinent Diagnostic Codes creates a substantially different picture than that which could be encompassed by listing such potential symptoms within the criteria for the Diagnostic Code used for rating that disorder.  Rather, providing for a rating based on an overall impact, without listing specific symptoms generally means that a broad scope of symptoms are for consideration, rather than providing a focus on a set of specific symptoms.  Moreover, even those DCs which provide for ratings based on the overall impact require consideration of many factors, such as when consideration is also given to the impact of the trigeminal nerve dysfunction under DC 8205 (see the accompanying notes in the rating schedule for evaluation of cranial nerves) and the many symptoms which 38 C.F.R. §§ 4.40 and 4.45 list as being factors for rating purposes (as set forth above). 

As to functional loss due to pain from the service-connected jaw disability, this too has been discussed and, as noted, while there is some evidence that his appetite has diminished this was because he was not hungry and not because of psychiatric disability or impairment of his jaws.  Also, he has not had any weight loss or malnourishment due to his impaired mobility of the TMJ.  In fact, pain is a factor for consideration in rating the TMJ disorder, as cited both by the Court in the Memorandum decision, 38 C.F.R. §§ 4.40 and 4.45 at page 10, and in pleadings from the Veteran's attorney.  In other words, the very factors cited to be discussed, i.e., headaches and memory loss as to the OBS and dysthymia, and the painful TMJ movement, are factors for consideration on a schedular basis.  From the discussion above, it is clear that none of these, or in fact any other symptoms of either of these service-connected disorders, is otherwise so out of proportion from the norm as to take it, singly or with other symptoms of each or both disabilities, outside the orbit of the rating schedule. 

As to the contention, express or implied, that because the rating criteria are silent as to effects on occupational and daily activities the rating schedule does not contemplate the total disability picture it is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  While it is true that the schedular rating criteria may not always address the symptoms specifically described by a Veteran, this alone does not mean that the rating criteria are necessarily inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."

Moreover, the rating criteria provide for ratings greater than those assigned for each service-connected disorder, which may be awarded should either of the service-connected disorders increase in severity.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how the disabilities affect him in an unusual or exceptional manner.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

TDIU prior to October 18, 2004

The Veteran is service-connected for OBS with dysthymia, rated 30 percent from April 19, 1991, and as 70 percent from October 20, 2004; diplopia, rated 30 percent since April 19, 1991; SP Fx inferior and bilateral left orbit zygoma, rated 10 percent from April 19, 1991, and 20 percent from February 17, 1994; tinnitus, rated 10 percent from June 23, 1994; residuals of TBI rated 10 percent from October 23, 2008; and noncompensable ratings have been assigned since April 19, 1991, for Sheurermann's disease of the thoracic spine, SP Fx left rib, bilateral hearing loss, SPO septorhinoplasty and sinusitis, and a scar over the left eyebrow.  

The April 2015 rating decision which continued a TDIU rating and basic eligibility to DEA reflects that the cumulative impact of the various rating decisions over the many years is that the Veteran has had a combined disability rating of 60 percent since April 19, 1991 (the day after service discharge); 70 percent since June 23, 1994; and 90 percent (as well as a TDIU rating) since October 20, 2004.  

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service- connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

In exceptional circumstances, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment in cases of veterans "who fail to meet the percentage standards set forth in [38 C.F.R. § 4.16] paragraph (a) of this section."  38 C.F.R. § 4.16(b).  The corollary is that if a Veteran does meet the aforementioned percentage requirements in 38 C.F.R. § 4.16(a), referral of the case for extraschedular TDIU consideration is not appropriate.  See Geib v. Shinseki, No. 11-1501, slip op. at 9 (U.S. Vet. App. June 7, 2012) (nonprecedential memorandum decision) (holding that in a TDIU claim, if a Veteran meets the percentage standards of 38 C.F.R. § 4.16(a), there is no reason for VA to consider the extraschedular considerations under in 38 C.F.R. § 4.16(b)).  

Under 38 C.F.R. § 4.16(a) for the purpose of meeting 60 percent and 70 percent requirements within § 4.16(a) disabilities resulting from common etiology or a single accident will be considered one disability.  In this case it is clear that, with the exception of the noncompensably rated Sheurermann's disease of the thoracic spine, all of the Veteran's compensable service-connected disabilities stem from injuries sustained when he was assaulted in 1989.  Thus, he meets the schedular requirements for TDIU consideration under 38 C.F.R. § 4.16(a) since the day after his service discharge.  

The three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 117 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117 (explaining the distinction between extraschedular ratings under 38 C.F.R. § 3.321(b)(1) and TDIU under 38 C.F.R. § 4.16).  "[R]equiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under [38 C.F.R.] § 3.321(b)(1)."  Thun, 22 Vet. App. at 117 (2008).  

The Board is cognizant of the Veteran's severe overall disability picture, which is recognized by his not having had a combined disability rating of less than 60 percent since his discharge from service.  The Veteran would have difficulty performing any heavy manual labor because of his service-connected back disorder but the evidence shows that while at times he has stated that he can no longer do carpentry work, as he had prior to service, other evidence establishes that he has, in fact, done exactly that type of work.  This diminishes his credibility as to the limitations imposed due to his back disorder.  Moreover, while he has used a cane as an ambulatory aid, suggesting impairment as to possible physical labor, this is due to nonservice-connected knee disability(ies).  

Additionally, the evidence shows that despite his claims to the contrary he has, in fact, at times engaged in manual labor, such as adding an addition to his residence even if it is with the help of friends, as well as work other than driving a buggy for the Amish.  For example, on VA psychiatric examination in March 1999 he reported working as a carpenter, even though this is in contradiction to his self-report on psychological testing in September 1999 that after service he had not been able to return to his work as a carpenter.  

Of three of his employments, he lost one as a bartender because of difficulty getting along with a supervisor but the other was teaching computer science which he lost not due to his service-connected disorders but because he did not have a more advanced degree.  As to this, the evidence does not show that his service-connected disorders would have precluded his obtaining a more advanced degree, which he was seriously considering in 1997, even if he would have had the same difficulties which he had in obtaining his Bachelor's degree in computer science.  Also, the Veteran has been enterprising enough to attempt to operate his own desktop publishing business.  Here again, it is not shown that his service-connected disorders caused him to be unsuccessful in this enterprise.  Rather, the evidence suggests that the lack of success in this was due to local or regional economic conditions.  Also, for a number of years the Veteran was a full-time student, receiving VA educational benefits and, so, did not have the opportunity to seek or retain full-time employment.  

The Veteran is to be commended for his industrious nature and perserving to obtain a college degree in computer science, which is by no means a field which is merely clerical in nature.  Rather, obtaining a degree in this field requires thought, focus, and concentration, as did his work in teaching in that field.  While there is one, isolated, comment that his teaching in this field did not require significant focus and concentration, the Veteran himself has not suggested that this was the case.  Moreover, while the Veteran's attorney notes that the Veteran has related that one professor had stated that the Veteran had been given or gifted with college grades that he did not deserve, it is clear that the Veteran contends otherwise and the fact that he ultimately obtained and graduated with a degree in computer science, and eventually taught computer science, also establishes that such a comment was incorrect or untrue.  

The record is replete with notations by clinicians recording the Veteran's statements of his own belief that he is limited as to, if not incapable of, substantially gainful employment.  However, notations by physicians which simply record a history related by the Veteran and no more, do not constitute competent evidence that his service-connected disorders preclude him from substantially gainful employment.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise, the history did not constitute competent medical evidence).  In keeping with the Veteran's reports of headaches, he has reported three sources of the headaches, i.e., the in-service head trauma, sinusitis, and diplopia.  His service-connected residuals of TBI warrant only a 10 percent rating.  He has reported that his diplopia is correctable with prism glasses and it must be noted that he appeared at multiple examinations without using glasses and it was noted that there did not appear to be any disturbance in his vision.  If in fact, his diplopia caused headaches, it would be expected that he would wear the prism glasses continuously, but such is not the case.  Also, a compensable degree of impairment is not shown to be due to his septorhinoplasty and sinusitis, which has not required any antibiotic treatment.  See 38 C.F.R. § 4.97, DC 6512.  His tinnitus is only minimally impairing, and a compensable degree of hearing loss is not shown.  Also, his residuals of a left rib fracture and left eyebrow scar are not impairing.  

Although the Veteran has reported being unable to work beginning at various dates, even a private clinical source noted in April 1991 that he would be employable in a controlled setting.  There is evidence that he was receiving unemployment benefits in 1992 but it must be observed that such benefits are not predicated upon an inability to work, as opposed to the unavailability of employment and, also, later in 1992 VA psychological testing found nothing precluded him from pursuit of occupational goals.  In fact, as late as the October 2001 VA otolaryngeal examination he reported that he was self-employed and had been trained to manage his own carpentry business.  Even in October 2001 he stated he was busy setting up and teaching computers for veterans, working with Amish, and working in a bar for 4 to 8 hours daily.  

Taken as a whole, the evidence shows that prior to October 18, 2004, the Veteran retained substantial functional abilities and despite the severe overall impairment, he was not shown to be incapable of substantially gainful employment.  

In sum, the Board concludes that prior to October 18, 2004, the Veteran was capable of substantially gainful employment despite the combined effects of his service-connected disabilities.  Accordingly a TDIU prior to October 18, 2004, is not warranted.  


ORDER

An initial evaluation in excess of 30 percent for OBS and dysthymia, from April 19, 1991 to October 19, 2004, is denied.  

An initial evaluation in excess of 70 percent for OBS and dysthymia since October 20, 2004, is denied.  

An initial evaluation in excess of 10 percent for SP Fx of the inferior and bilateral left orbit zygoma, from April 19, 1991 to February 16, 1994, is denied.  

An initial evaluation in excess of 20 percent for SP Fx of the inferior and bilateral left orbit zygoma, from February 17, 1994, is denied.  

A TDIU rating prior to October 18, 2004, is denied.  

	(CONTINUED ON NEXT PAGE)





REMAND

Initial Rating In Excess of 10 percent for Residuals of TBI

Generally, when a claim has been placed in appellate status by the filing of an NOD, the Board must remand the claim to the RO for preparation of a statement of the case (SOC) as to that claim.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) and Archbold, 9 Vet. App. 124, 130 (1996); Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9 (2000).  

A June 2011 rating decision increased the 10 percent rating assigned for OBS with dysthymia to 30 percent, effective April 19, 1991, and granted an evaluation of 50 percent from May 30, 2009.  That decision assigned a separate 10 percent evaluation for subjective residuals of TBI, under Diagnostic Code 8045, effective October 23, 2008.  The Veteran was notified thereof by letter of June 16, 2011.  

In a letter dated June 6, 2012, and received on June 15, 2012, the Veteran's attorney filed an NOD to "all issues" arising from the RO decision.  As to this, the matter of the rating assigned for OBS with dysthymia was already in appellate status.  However, the initial rating assigned, upon granting service connection for subjective residuals of TBI, was not in appellate status.  Thus, the June 2012 NOD initiated an appeal as to entitlement to an initial evaluation in excess of 10 percent for residuals of TBI.  However, no Statement of the Case (SOC) has been issued which addresses this matter and, so, the Veteran has not been afforded the opportunity to perfect an appeal as to this matter.  

In view of the foregoing, the case is remanded to the RO for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue to the Veteran and his attorney an SOC addressing the claim for an initial evaluation in excess of 10 percent for residuals of TBI.  

Along with the SOC, the RO must furnish to the Veteran and his attorney a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to this issue.  

The Veteran and his attorney are hereby reminded that appellate consideration of the matter identified above, i.e., an initial evaluation in excess of 10 percent for residuals of TBI may be obtained only if a timely appeal is perfected.  

2.  Then, if the appeal is perfected in a timely manner and if otherwise in order, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


